Exhibit 10.1
Execution Version







--------------------------------------------------------------------------------



CREDIT AGREEMENT
Dated as of March 19, 2020
among
PHILLIPS 66,
PHILLIPS 66 COMPANY,
The Lenders Party Hereto,
and
MIZUHO BANK, LTD.,
as Administrative Agent

MIZUHO BANK, LTD.,
as Sole Lead Arranger and Sole Bookrunner





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------








 
 
Page
TABLE OF CONTENTS
ARTICLE 1.
DEFINITIONS
1
Section 1.1
Defined Terms
1
Section 1.2
Other Definitional Provisions.
20
Section 1.3
Accounting Terms; GAAP
21
Section 1.4
Interest Rates; LIBOR Notification
21
Section 1.5
Divisions
21
ARTICLE 2.
AMOUNT AND TERMS OF LOANS
21
Section 2.1
The Loans.
21
Section 2.2
Repayment of Loans; Evidence of Indebtedness.
22
Section 2.3
Procedure for Borrowing.
22
Section 2.4
Reduction or Termination of Commitments.
24
Section 2.5
Prepayments.
24
Section 2.6
Conversion and Continuation Options
24
Section 2.7
Maximum Number of Tranches
25
Section 2.8
Fees.
25
Section 2.9
Interest Rate.
25
Section 2.10
Computation of Interest and Fees.
26
Section 2.11
Alternate Rate of Interest; Effect of Benchmark Transition Event; Illegality.
26
Section 2.12
Pro Rata Treatment and Payments.
28
Section 2.13
Payments by the Borrower
29
Section 2.14
Other Costs; Increased Costs.
29
Section 2.15
Taxes.
31
Section 2.16
Indemnity
34
Section 2.17
Mitigation Obligations
35
Section 2.18
Replacement of Lenders
35
Section 2.19
Defaulting Lenders
35
Section 2.20
Increase in Commitments.
36
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
38
Section 3.1
Corporate Existence and Power
38
Section 3.2
Corporate and Governmental Authorization; Contravention
38
Section 3.3
Enforceability
38
Section 3.4
Financial Information
38
Section 3.5
Litigation; No Material Adverse Effect.
38
Section 3.6
Employee Benefit Plans.
39
Section 3.7
Environmental Matters
39
Section 3.8
Taxes
39
Section 3.9
Investment Company Act
39
Section 3.10
Regulation U
39
Section 3.11
Purpose of Loans
40
Section 3.12
Compliance with Laws
40



i



--------------------------------------------------------------------------------





Section 3.13
Disclosure
40
Section 3.14
Anti-Corruption Laws and Sanctions
40
ARTICLE 4.
CONDITIONS PRECEDENT TO CLOSING DATE
40
Section 4.1
Conditions to Closing Date
40
Section 4.2
Conditions to Each Loan
42
ARTICLE 5.
AFFIRMATIVE COVENANTS OF THE BORROWER
42
Section 5.1
Financial Reporting Requirements
43
Section 5.2
Notices
43
Section 5.3
Existence; Conduct of Business
44
Section 5.4
Payment of Taxes
44
Section 5.5
Maintenance of Property; Insurance
44
Section 5.6
Compliance with Laws
44
Section 5.7
Books and Records; Inspection Rights.
44
Section 5.8
Use of Proceeds
45
Section 5.9
First Tier Subsidiaries; Additional Guarantors.
45
ARTICLE 6.
NEGATIVE COVENANTS OF THE BORROWER
45
Section 6.1
Liens
45
Section 6.2
Fundamental Changes
47
Section 6.3
Indebtedness; Securitization Transactions.
48
Section 6.4
Transactions with Affiliates
48
ARTICLE 7.
EVENTS OF DEFAULT
49
ARTICLE 8.
THE ADMINISTRATIVE AGENT
50
Section 8.1
Appointment and Authority
50
Section 8.2
Rights as a Lender
50
Section 8.3
Exculpatory Provisions.
51
Section 8.4
Notice of Default
51
Section 8.5
Reliance by the Administrative Agent
52
Section 8.6
Delegation of Duties
52
Section 8.7
Resignation of Administrative Agent
52
Section 8.8
Non-Reliance on Administrative Agent by Other Lenders
52
Section 8.9
Administrative Agent May File Proofs of Claim
53
Section 8.10
Guaranty Matters
53
Section 8.11
No Duties
54
ARTICLE 9.
MISCELLANEOUS
54
Section 9.1
Amendments and Waivers
54
Section 9.2
Notices.
55
Section 9.3
No Waiver; Cumulative Remedies
56
Section 9.4
Confidentiality
56
Section 9.5
Expenses; Indemnity.
57
Section 9.6
Successors and Assigns; Participations; Purchasing Lenders.
58
Section 9.7
Adjustments; Set‑off.
61
Section 9.8
Counterparts
62



ii



--------------------------------------------------------------------------------





Section 9.9
GOVERNING LAW
62
Section 9.10
Jurisdiction; Venue
62
Section 9.11
Survival
62
Section 9.12
Entire Agreement
63
Section 9.13
WAIVER OF JURY TRIAL
63
Section 9.14
Severability
63
Section 9.15
[Reserved.]
63
Section 9.16
Interest Rate Limitation
63
Section 9.17
Headings
63
Section 9.18
Material Non-Public Information.
64
Section 9.19
USA PATRIOT Act Notice
64
Section 9.20
No Advisory or Fiduciary Responsibility
64
Section 9.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
65
Section 9.22
Nature of Lender Obligations
65
Section 9.23
Acknowledgment Regarding Any Supported QFCs
65
ARTICLE 10.
REQUIRED GUARANTEE
66
Section 10.1
Guarantee
66
Section 10.2
Waiver of Subrogation
66
Section 10.3
Amendments, etc. with respect to the Guaranteed Obligations
66
Section 10.4
Guarantee Absolute and Unconditional
67
Section 10.5
Reinstatement
67
Section 10.6
Payments
68
Section 10.7
Additional Guarantors
68

SCHEDULE I        Commitments
SCHEDULE II    Subordination Terms
SCHEDULE 3.5    Litigation
SCHEDULE 6.4    Transactions with Affiliates
ANNEX A        Pricing Grid
EXHIBIT A        Form of Note
EXHIBIT B        [Reserved]
EXHIBIT C        Form of Borrowing Request
EXHIBIT D        Form of Assignment and Assumption
EXHIBIT E-1        Form of New Lender Agreement
EXHIBIT E-2        Form of Commitment Increase Agreement
EXHIBIT F        Form of Guarantee Joinder
EXHIBIT G-1
U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

EXHIBIT G-2
U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S. Federal
Income Tax Purposes)

EXHIBIT G-3
U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

EXHIBIT G-4
U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)



iii



--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of March 19, 2020, among PHILLIPS 66, a Delaware
corporation (the "Borrower"), PHILLIPS 66 COMPANY, a Delaware corporation (the
"Initial Guarantor"), the several banks and financial institutions from time to
time parties to this Agreement, and MIZUHO BANK, LTD., as administrative agent
(the "Administrative Agent").
The parties hereto hereby agree as follows:
Article 1.DEFINITIONS
Section 1.1    Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
"ABR": for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and (c)
the Eurodollar Rate for a one month Interest Period that begins on such day (and
if such day is not a Business Day, the immediately preceding Business Day) plus
1%; provided that the Eurodollar Rate for any day shall be based on the
Eurodollar Rate at approximately 11:00 a.m. London time on such day, subject to
the interest rate floor set forth therein. "Prime Rate" shall mean, for the
purposes of this definition only, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate in
effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by the Administrative Agent
in connection with extensions of credit to debtors). Any change in the ABR due
to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the Eurodollar Rate, respectively.
"Administrative Questionnaire": an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Affiliate": with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
"Agreement": this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
"Anti-Corruption Laws": all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
"Applicable Margin": for each Type of Loan, the applicable rate per annum set
forth on the Pricing Grid.
"Approved Lender": as of any date of determination, any lender that is a party
to the Revolving Credit Agreement, and any Affiliate of such lender.
"Assignment and Assumption": an Assignment and Assumption Agreement
substantially in the form of Exhibit D.
"Bail-In Action": the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


1



--------------------------------------------------------------------------------





"Bail-In Legislation": with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"Benchmark Replacement": the sum of: (a) the alternate benchmark rate (which may
include Term SOFR) that has been selected by the Administrative Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body, or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the Eurodollar Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, for each determination, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of such determination.
"Benchmark Replacement Adjustment": with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero), that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body, or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.
"Benchmark Replacement Conforming Changes": with respect to any Benchmark
Replacement, any technical, administrative, or operational changes (including
changes to the definition of "ABR," the definition of "Interest Period," timing
and frequency of determining rates and making payments of interest, and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).
"Benchmark Replacement Date": the earlier to occur of the following events with
respect to the Eurodollar Rate:
(a)    in the case of clause (a) or (b) of the definition of "Benchmark
Transition Event," the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the Eurodollar Rate permanently or indefinitely ceases to
provide the Eurodollar Rate; or
(b)    in the case of clause (c) of the definition of "Benchmark Transition
Event," the date of the public statement or publication of information
referenced therein.
"Benchmark Transition Event": the occurrence of one or more of the following
events with respect to the Eurodollar Rate:




2



--------------------------------------------------------------------------------





(a)    a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;
(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
Eurodollar Rate, a resolution authority with jurisdiction over the administrator
for the Eurodollar Rate, or a court or an entity with similar insolvency or
resolution authority over the administrator for the Eurodollar Rate, which
states that the administrator of the Eurodollar Rate has ceased or will cease to
provide the Eurodollar Rate permanently or indefinitely; provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the Eurodollar Rate; or
(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate announcing that the
Eurodollar Rate is no longer representative.
"Benchmark Transition Start Date": (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders), and
the Lenders.
"Benchmark Unavailability Period": if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (a) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 2.11(a) and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 2.11(a).
"Beneficial Ownership Certification": a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
"Beneficial Ownership Regulation": 31 C.F.R. § 1010.230.
"Benefit Arrangement": at any time, an employee benefit plan within the meaning
of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and which
is maintained or otherwise contributed to by any ERISA Affiliate.
"Benefited Lender": as defined in Section 9.7(a).
"BHC Act Affiliate": of a party means an "affiliate" (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
"Board": the Board of Governors of the Federal Reserve System of the United
States of America.




3



--------------------------------------------------------------------------------





"Borrowing": Loans made, converted or continued on the same date, and in the
case of Eurodollar Loans, as to which a single Interest Period is in effect.
"Borrowing Date": any Business Day specified in a Borrowing Request as a date on
which the Borrower requests the Lenders to make Loans hereunder.
"Borrowing Request": a request by the Borrower for a Loan in accordance with
Section 2.3, substantially in the form of Exhibit C.
"Business Day": a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by Law to close;
provided that, when used in connection with a Eurodollar Loan, the term
"Business Day" shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
"Capital Lease Obligations": as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that, for all purposes under this Agreement, any lease that would have
been considered an operating lease under the provisions of GAAP in effect as of
December 31, 2018 shall be treated as an operating lease in a manner consistent
with the treatment of such leases under the provisions of GAAP in effect as of
December 31, 2018 notwithstanding any modifications or interpretive changes
thereto that may occur thereafter.
"Cash Equivalents": (a) direct obligations issued by, or unconditionally
guaranteed by, the United States Government or any agency thereof and backed by
the full faith and credit of the United States, in each case maturing within one
year from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits, money market accounts, money market funds or overnight
bank deposits having maturities of twelve months or less from the date of
acquisition issued by any Lender or Qualified Issuer; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody's, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within twelve months or less from the date of acquisition; (d) money
market funds rated AAAm by S&P, Aaa-mf by Moody's or AAAmmf by Fitch Ratings,
Inc.; (e) short term debt obligations of an issuer rated at least BBB by S&P or
Baa2 by Moody's, and maturing within twelve months from the date of acquisition;
(f) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in clause (a) above entered into with any
Lender or Qualified Issuer; and (g) solely with respect to a Subsidiary which is
incorporated or organized under the Laws of a jurisdiction outside of the United
States, in addition to the investments described in clauses (a) through (f) of
this definition, substantially similar investments denominated in foreign
currencies (including similarly capitalized foreign banks).
"Change in Control": (a) the consummation of a transaction the result of which
is that any "person" or "group" (within the meaning of Section 13(d) and 14(d)
of the Securities Exchange Act of 1934 and the rules of the SEC thereunder as in
effect on the date hereof) acquires ownership, direct or indirect, beneficially
or of record, of more than 50% of the Voting Stock; or (b) Continuing Directors
cease to constitute a majority of the board of directors of the Borrower or any
successor by merger or consolidation.
"Change in Law": the occurrence after the date of this Agreement of (a) the
adoption of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the interpretation or application thereof by
any Governmental Authority or (c) compliance by any Lender (or, for purposes of




4



--------------------------------------------------------------------------------





Section 2.14(c), by any lending office of such Lender or by such Lender's
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a "Change in Law", regardless of the date enacted, adopted or
issued.
"Closing Date": the date upon which this Agreement has been executed by all
parties hereto and all conditions precedent set forth in Section 4.1 have been
satisfied (or waived in accordance with the terms and conditions of Section
9.1).
"Closing Date SEC Reports": collectively, (i) the Annual Report on Form 10-K of
the Borrower for the fiscal year ended December 31, 2019 and (ii) any Current
Reports on Form 8-K and Quarterly Reports on Form 10-Q, in each case, after the
Annual Report on Form 10-K for the fiscal year ended December 31, 2019 for the
Borrower and prior to the Closing Date.
"Code": the Internal Revenue Code of 1986, as amended from time to time.
"Commitment": as to any Lender, its obligation to make Loans to the Borrower
from time to time in accordance with Section 2.1(a), in an amount not to exceed
the amount set forth opposite such Lender's name on Schedule I (or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment or in such other documentation pursuant to which such Lender shall
have become a party hereto, as applicable), as such amount may change from time
to time as provided herein or as provided pursuant to assignments by or to such
Lender pursuant hereto; provided that the Commitments shall not at any time
exceed $1,000,000,000 in the aggregate, as such amount may be increased pursuant
to Section 2.20.
"Commitment Increase Agreement": as defined in Section 2.20(c).
"Commitment Increase Notice": as defined in Section 2.20(a).
"Commitment Percentage": at a particular time, as to any Lender, the percentage
of the aggregate Commitments in effect at such time constituted by such Lender's
Commitment. If the Commitments have terminated or expired, the Commitment
Percentages shall be determined based upon the Commitments most recently in
effect after giving effect to any assignment.
"Commitment Period": the period from and including the Closing Date to and
including June 19, 2020, or such earlier date as all of the Commitments shall be
fully utilized or terminated as provided herein.
"Confidential Information": as defined in Section 9.4.
"Connection Income Taxes": Other Connection Taxes that are imposed on or
measured by gross or net income (however denominated) or that are franchise
Taxes or branch profits Taxes.
"Consolidated Net Assets": at any date, the total amount of assets of the
Borrower and its Subsidiaries after deducting therefrom (a) all current
liabilities of the Borrower and its Subsidiaries (excluding any thereof which
are by their terms extendible or renewable at the option of the Borrower to a




5



--------------------------------------------------------------------------------





time more than 12 months after the time as of which the amount thereof is being
computed), and (b) total prepaid expenses and deferred charges of the Borrower
and its Subsidiaries.
"Consolidated Net Debt": at any date, the Indebtedness (excluding Securitization
Indebtedness) of the Borrower and its Subsidiaries less the aggregate amount of
(a) cash and Cash Equivalents held by the Borrower and its Subsidiaries at such
date (other than any cash proceeds of Securitization Indebtedness) and (b) cash
and Cash Equivalents that have been deposited in a trust account or account
created or pledged for the sole benefit of the holders of any Indebtedness of
the Borrower or its Subsidiaries that has been defeased pursuant to such deposit
and the other applicable terms of the instrument governing such Indebtedness, in
each case determined on a consolidated basis in accordance with GAAP.
"Consolidated Net Tangible Assets": at any date, (a) Consolidated Net Assets
minus (b) goodwill and other intangible assets of the Borrower and its
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP, all as reflected in the consolidated financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant to Section 5.1(a)
or Section 5.1(b) (or, prior to the first delivery thereunder, the Initial
Financial Statements).
"Consolidated Net Worth": the Net Worth of the Borrower and its Subsidiaries as
of such date determined on a consolidated basis in accordance with GAAP.
"Contingent Indemnity Agreement": any agreement entered into by the Borrower or
any of its Subsidiaries (the "Contingent Obligor") in favor of another Person,
in which the Contingent Obligor agrees to provide an indemnity with respect to
obligations (the "Original Obligation") of another Person (the "Original
Obligor"); provided that, the Contingent Obligor is required to make a payment
pursuant to such agreement only to the extent that the obligee on the Original
Obligation cannot obtain repayment of the Original Obligation from the Original
Obligor after exhausting all other remedies and recourse available to such
obligee.
"Continuing Director": (a) each individual who is a director of the Borrower on
the Closing Date and (b) each other director of the Borrower whose election,
appointment or nomination for election by the Borrower's stockholders was
approved by a vote of at least a majority of the then Continuing Directors or by
a vote of at least a majority of a committee of the Borrower's board of
directors comprised solely of Continuing Directors.
"Control": the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. "Controlling"
and "Controlled" have meanings correlative thereto.
"Covered Entity": any of the following:
(i)
a "covered entity" as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a "covered bank" as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a "covered FSI" as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

"Covered Party": has the meaning assigned to it in Section 9.23.




6



--------------------------------------------------------------------------------





"Debtor Relief Laws": the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
"Default": any of the events specified in Article 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
"Default Right": has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
"Defaulting Lender": at any time, a Lender as to which the Administrative Agent
has notified the Borrower that such Lender, as reasonably determined by the
Administrative Agent, has (a) failed to fund any portion of its Loans within
three (3) Business Days of the date required to be funded by it hereunder,
unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender's good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) notified the Borrower, the
Administrative Agent or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit (unless such writing or public statement relates to
such Lender's obligation to fund a Loan hereunder and states that such position
is based on such Lender's good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within three (3) Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) otherwise failed to pay over to the Administrative Agent or any
Lender any other amount required to be paid by it hereunder within three (3)
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent, (ii) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become the subject
of a Bail-In Action; provided that a Lender shall not become a Defaulting Lender
solely as the result of the acquisition or maintenance of an ownership interest
in such Lender or its parent company, or the exercise of control over such
Lender or its parent company, by a Governmental Authority or an instrumentality
thereof, so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of the courts of the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
"Dollars" and "$": dollars in lawful currency of the United States of America.
"Domestic Office": initially, the office of each Lender designated as such in
the Administrative Questionnaire of such Lender; thereafter, such other office
of such Lender, if any, located within the United States which shall be making
or maintaining Reference Rate Loans.




7



--------------------------------------------------------------------------------





"Early Opt-in Election": the occurrence of:
(a)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that the prevailing market convention
is that U.S. dollar-denominated syndicated credit facilities being executed at
such time, or that include language similar to that contained in Section
2.11(a), are being executed or amended, as applicable, to incorporate or adopt a
new benchmark interest rate to replace the Eurodollar Rate, and
(b)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
"EEA Financial Institution": (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
"EEA Member Country": any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
"EEA Resolution Authority": any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Elective Guarantor": a Subsidiary that becomes a Guarantor pursuant to Section
5.9(b). A First Tier Subsidiary that is an Elective Guarantor shall cease to be
an "Elective Guarantor" and shall become a "Required Guarantor" from and after
the date that it becomes a wholly-owned Material Subsidiary.
"Engagement Letter": that certain Engagement Letter between the Sole Lead
Arranger and the Borrower dated March 19, 2020, as the same may be amended,
supplemented or replaced from time to time.
"Environmental Laws": all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials, or to
health and safety matters arising from the exposure to Hazardous Materials.
"Environmental Liability": any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.




8



--------------------------------------------------------------------------------





"Equity Interests": with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person, or
warrants, rights or options for the purchase or acquisition from such Person of
such securities (or such other interests), and all of the other ownership or
profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.
"ERISA": the Employee Retirement Income Security Act of 1974, as amended from
time to time.
"ERISA Affiliate": any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.
"ERISA Event": (a) any Reportable Event with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (c) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, other than a
standard termination under Section 4041(b) of ERISA; (d) the receipt by the
Borrower or any ERISA Affiliate of any notice from the PBGC of any intention of
the PBGC to terminate any Plan or to appoint a trustee to administer any Plan;
(e) the incurrence by the Borrower or any of its ERISA Affiliates of any
Withdrawal Liability or other liability under Title IV of ERISA with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (f)
the receipt by the Borrower or any ERISA Affiliate of any notice of a
determination that a Multiemployer Plan is insolvent or in reorganization,
within the meaning of Title IV of ERISA.
"EU Bail-In Legislation Schedule": the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
"Eurodollar Impacted Interest Period": as defined in the definition of
"Eurodollar Rate".
"Eurodollar Loans": Loans hereunder denominated in Dollars at such time as they
are made or being maintained at a rate of interest based upon the Eurodollar
Rate.
"Eurodollar Office": initially, the office of each Lender designated as such in
the Administrative Questionnaire of such Lender, and thereafter, such other
office of such Lender, if any, which shall be making or maintaining Eurodollar
Loans.
"Eurodollar Rate": with respect to any Eurodollar Loan for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion (in each case the "Eurodollar Screen Rate") at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such




9



--------------------------------------------------------------------------------





Interest Period; provided that if the Eurodollar Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the Eurodollar Screen Rate shall not be available at
such time for such Interest Period (a "Eurodollar Impacted Interest Period")
then the Eurodollar Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
"Eurodollar Screen Rate": as defined in the definition of "Eurodollar Rate".
"Event of Default": any of the events specified in Article 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, event or act has been satisfied.
"Excluded Taxes": any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, state gross receipts Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.18) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient's failure to comply
with Section 2.15(f), and (d) any U.S. Federal withholding Taxes imposed under
FATCA.
"FATCA": the Foreign Account Tax Compliance Act under Sections 1471 through 1474
of the Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code and any intergovernmental agreement that implements or modifies the
provisions of the foregoing (together with any laws implementing such
agreement).
"Federal Funds Effective Rate": for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System of the United States arranged by federal funds brokers, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it
provided, that, if the Federal Funds Effective Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
"Federal Reserve Bank of New York's Website": the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
"Fee Letter": the fee letter dated March 19, 2020, executed by the Borrower in
favor of the Sole Lead Arranger and the Administrative Agent.






10



--------------------------------------------------------------------------------





"Financial Officer": the chief financial officer, principal accounting officer,
financial vice president, treasurer, assistant treasurer or controller of a
Person.
"First Tier Subsidiary": any direct Subsidiary of the Borrower.
"Foreign Lender": any Lender that is not a U.S. Person.
"GAAP": generally accepted accounting principles in the United States of America
as in effect from time to time.
"Governmental Authority": any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
"Guarantee": as to any Person, any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Indebtedness of any other Person
and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise) or (b) entered into for
the purpose of assuring in any other manner the obligee of such Indebtedness of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part), provided that the term "Guarantee" shall not include any
(i) Contingent Indemnity Agreement, (ii) endorsements for collection or deposit
in the ordinary course of business, (iii) equity support agreements or equity
contribution agreements or similar arrangements requiring contributions of
equity to a project or undertaking to the extent not required to be shown as a
liability of said Person under GAAP, or (iv) requirements (and guarantees of any
such requirements) to maintain a minimum amount in reserve accounts, contingency
funds or other similar financial support arrangements for a project or
undertaking to the extent not required to be shown as a liability of said Person
under GAAP. The term “Guarantee” used as a verb has a corresponding meaning.
"Guarantee Joinder": a Guarantee Joinder, substantially in the form as Exhibit
F.
"Guaranteed Obligations": as defined in Section 10.1.
"Guarantor": Phillips 66 Company in its capacity as the Initial Guarantor, each
additional Required Guarantor (if any), and each Elective Guarantor (if any).
"Hazardous Materials": all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Hedging Agreement": any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.
"Hedging Obligations": obligations in respect of Hedging Agreements.




11



--------------------------------------------------------------------------------





"Indebtedness": as to any Person, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) all Capital Lease Obligations of such Person, (e) all
Indebtedness of others secured by a Lien on any asset of such Person (other than
a Lien on Equity Interests in a Joint Venture owned by such Person securing
Indebtedness on which such Joint Venture is an obligor), whether or not such
Indebtedness is assumed by such Person (provided, that for purposes of this
clause (e), if such Person has not assumed or otherwise become personally liable
for any such Indebtedness, the amount of Indebtedness of such Person in
connection therewith shall be limited to the lesser of (i) the fair market value
of such asset(s) and (ii) the amount of Indebtedness secured by such Lien),
(f) all Indebtedness of others Guaranteed by such Person, (g) all obligations of
such Person in respect of bankers' acceptances, (h) all non-contingent
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument (other than trade
letters of credit and documentary letters of credit), provided however that in
the case of letters of credit, reimbursement obligations shall not be considered
Indebtedness unless they have not been reimbursed within three Business Days
after becoming due, and (i) all production payments, proceeds production
payments or similar obligations of such Person. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
"Indebtedness for Borrowed Money": as to any Person, at any date, without
duplication, Indebtedness of the types referred to in clauses (a) and (b) of the
definition of Indebtedness and Guarantees thereof. "Indebtedness for Borrowed
Money" shall not include "Qualified Intercompany Indebtedness".
"Indemnified Taxes": (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.
"Indemnitee": as defined in Section 9.5(b).
"Initial Financial Statements": collectively, the Borrower's audited
consolidated balance sheet and statements of income and cash flows as of and for
the fiscal quarter and the portion of the fiscal year ended December 31, 2019.
"Initial Lender": Mizuho Bank, Ltd.
"Interest Payment Date": (a) as to any Reference Rate Loan, the last Business
Day of each March, June, September and December, (b) as to any Eurodollar Loan
in respect of which the Borrower has selected an Interest Period of one week or
one, two or three months, the last day of such Interest Period and (c) as to any
Eurodollar Loan in respect of which the Borrower has selected an Interest Period
longer than three months, each date which is three months or a whole multiple
thereof, from the first day of such Interest Period and the last day of such
Interest Period.
"Interest Period": with respect to any Eurodollar Loan of the Borrower:
(a)    initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one
week or one, two, three or six months thereafter,




12



--------------------------------------------------------------------------------





as selected by the Borrower in its Borrowing Request or notice of conversion, as
the case may be, given pursuant to Section 2.3 or Section 2.6; and
(b)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one week or one,
two, three or six months thereafter, as selected by the Borrower in its notice
of continuation given pursuant to Section 2.6; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:
(i)
if any Interest Period pertaining to a Eurodollar Loan would otherwise end on a
day which is not a Business Day, that Interest Period shall be extended to the
next succeeding Business Day, unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii)
any Interest Period pertaining to a Eurodollar Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

(iii)
notwithstanding anything to the contrary in this definition of "Interest
Period", no Interest Period for a Loan shall end after the Maturity Date.

"Interpolated Rate": at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the Eurodollar Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Eurodollar Screen Rate for the
longest period (for which that Eurodollar Screen Rate is available) that is
shorter than the Eurodollar Impacted Interest Period; and (b) the Eurodollar
Screen Rate for the shortest period (for which that Eurodollar Screen Rate is
available) that exceeds the Eurodollar Impacted Interest Period, in each case,
at such time.
"Investment Grade Rating": as to any Person, a rating of senior long-term
unsecured debt of such Person without any third-party credit enhancement of (a)
BBB- or higher by S&P or (b) Baa3 or higher by Moody's.
"IRS": The United States Internal Revenue Service.
"Joint Venture": a Person the Equity Interests of which are owned by the
Borrower or a Subsidiary with one or more third parties so long as such Person
does not constitute a Subsidiary.
"Laws": all ordinances, statutes, rules, regulations, orders, injunctions,
writs, treaties or decrees of any governmental or political subdivision or
agency thereof, or of any court or similar entity established by any thereof.
"Lender": each Person listed on Schedule I and any other Person that becomes a
party hereto pursuant to an Assignment and Assumption or otherwise in accordance
with the terms hereof, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption or otherwise in accordance with
the terms hereof.
"Lien": with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset (including any
production payment, proceeds production




13



--------------------------------------------------------------------------------





payment or similar financing arrangement with respect to such asset). For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
"Loan": as defined in Section 2.1(a).
"Loan Documents": this Agreement, including schedules and exhibits hereto, the
Fee Letter, any Guarantee Joinder, any Note, any subordination agreement
executed substantially in accordance with the terms of Schedule II and any other
document executed by the Borrower or a Guarantor that states by its terms that
it is a Loan Document, and amendments, modifications or supplements thereto or
waivers thereof.
"Loan Party": each of the Borrower and each Guarantor.
"Material Adverse Effect": means (i) a material adverse change in, or a material
adverse effect upon, the business, operations, property or financial condition
of the Borrower and its Subsidiaries, taken as a whole, (ii) a material
impairment of the ability of the Borrower and the Guarantors, taken as a whole,
to perform their obligations under the Loan Documents, or (iii) a material
adverse effect upon the rights or remedies of the Administrative Agent and the
Lenders under the Loan Documents.
"Material Subsidiary": Phillips 66 Company and, at any time, a Subsidiary whose
Net Tangible Assets represent 15% or more of Consolidated Net Tangible Assets
for the Borrower's most recently completed fiscal quarter; provided that in no
event shall any Subsidiary that is a Securitization Entity constitute a
"Material Subsidiary" hereunder.
"Maturity Date": March 18, 2021, or if such date is not on a Business Day, the
Business Day immediately following such date.
"Moody's": Moody's Investors Service, Inc.
"Multiemployer Plan": a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which the Borrower or any ERISA Affiliate (a) makes or is obligated to
make contributions or (b) has any liability, including Withdrawal Liability.
"Net Assets": of a Person at any date, the total amount of assets of such Person
and its Subsidiaries after deducting therefrom (a) all current liabilities of
such Person and its Subsidiaries (excluding any thereof which are by their terms
extendible or renewable at the option of such Person or a Subsidiary of such
Person to a time more than 12 months after the time as of which the amount
thereof is being computed), and (b) total prepaid expenses and deferred charges
of such Person and its Subsidiaries.
"Net Tangible Assets": of a Person at any date, (a) Net Assets of such Person
and its Subsidiaries minus (b) goodwill and other intangible assets of such
Person and its Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP, for the fiscal quarter for which financial statements have
been most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 5.1(a) or Section 5.1(b) (or, prior to the first delivery
thereunder, the Initial Financial Statements).
"Net Worth": with respect to any Person, without duplication, the sum of such
Person's capital stock, additional paid in capital, retained earnings and any
other account that, in accordance with GAAP,




14



--------------------------------------------------------------------------------





constitutes stockholders' equity, less treasury stock; provided that "Net Worth"
shall not include the liquidation value of any Preferred Equity Interests.
"New Lender": as defined in Section 2.20(b).
"New Lender Agreement": as defined in Section 2.20(b).
"Non-Guarantor Subsidiary": a Subsidiary that is not a Guarantor.
"Note": as defined in Section 2.2(e).
"NYFRB": the Federal Reserve Bank of New York.
"Obligations": all advances to, and debts, liabilities, obligations, covenants
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Subsidiary thereof of any
proceeding under any applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights generally naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
"Organization Documents": (a) with respect to any corporation, the certificate
or articles of incorporation and the bylaws; (b) with respect to any limited
liability company, the certificate of formation and operating or limited
liability company agreement; and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation and any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time.
"Other Connection Taxes": with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
"Other Taxes": all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.18).
"Outstanding Amount": on any date, the aggregate outstanding principal amount of
the Loans after giving effect to any borrowings and prepayments or repayments of
Loans occurring on such date.
"Participant": as defined in Section 9.6(b).
"Participant Register": as defined in Section 9.6(b).






15



--------------------------------------------------------------------------------





"Patriot Act": as defined in Section 9.19.
"PBGC": the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
"Pension Act": the Pension Protection Act of 2006, as amended from time to time.
"Pension Funding Rules": the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Act, Section 412 of the Code and Section 302 of ERISA, each as in
effect prior to the Pension Act and, thereafter, Sections 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA, in each case, as
amended from time to time.
"Person": an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
"Plan": any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.
"Preferred Equity Interest": any Equity Interest that, by its terms (or the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event or circumstance either (a)
matures, (b) is redeemable (whether mandatorily or otherwise) at the option of
the holder thereof for any consideration other than shares of common stock or
(c) is convertible or exchangeable for Indebtedness or other Preferred Equity
Interests, in each case, in whole or in part, on or prior to the date that is
one year after the earlier of (x) the Maturity Date or (y) the date on which the
Loans have been paid in full.
"Pricing Grid": the Pricing Grid attached hereto as Annex A.
"Pro Rata Share": with respect to each Lender, at any time of determination on
and after the making of the initial Loans hereunder, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the principal amount of all Loans held by such Lender at such time and the
denominator of which is the aggregate principal amount of all Loans held by all
Lenders at such time.
"PSXP": Phillips 66 Partners LP, a Delaware limited partnership.
"PSXP Drop Down Transactions": any acquisition by PSXP or its subsidiaries of
master limited partnership qualifying assets of the Borrower or any Subsidiary,
and all transactions consummated or agreements entered into in connection
therewith; provided that (a) such acquisition shall be made for fair value (as
reasonably determined by the chief financial officer of the Borrower) and (b)
such acquisition is otherwise on terms and conditions that are fair and
reasonable to the Borrower and the Subsidiaries, taking into account the
totality of the relationship between the Borrower and the Subsidiaries, on the
one hand, and PSXP and its subsidiaries, on the other.
"PSXP GP": Phillips 66 Partners GP LLC, a Delaware limited liability company.
"Purchasing Lender": as defined in Section 9.6(c).




16



--------------------------------------------------------------------------------





"QFC": has the meaning assigned to the term "qualified financial contract" in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
"QFC Credit Support": as defined in Section 9.23.
"Qualified Intercompany Indebtedness": any Indebtedness that (a) is owed by the
Borrower or a Subsidiary to a Subsidiary that is wholly owned by the Borrower,
(b) is not secured, and (c) if such Indebtedness is owed by a Loan Party, such
Indebtedness is subordinated to the Obligations pursuant to the subordination
terms set forth on Schedule II attached hereto.
"Qualified Issuer": any commercial bank (a) which has capital and surplus in
excess of $250,000,000 and (b) the outstanding long-term debt securities of
which are rated at least A by S&P or at least A2 by Moody's, or carry an
equivalent rating by a nationally recognized rating agency if both of the rating
agencies named herein cease publishing ratings of investments.
"Re-Allocation Date": as defined in Section 2.20(e).
"Recipient": (a) the Administrative Agent or (b) any Lender, as applicable.
"Reference Rate": for any day the ABR for such day.
"Reference Rate Loans": Loans hereunder at such time as they are made or being
maintained at a rate of interest based upon the Reference Rate.
"Register": as defined in Section 9.6(d).
"Related Parties": with respect to any Person, such Person's Affiliates and the
respective directors, officers, employees, agents and advisors of such Person
and such Person's Affiliates.
"Relevant Governmental Body": the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or any successor
thereto.
"Reportable Event": a "reportable event" as that term is defined in Section 4043
of ERISA or the regulations issued thereunder.
"Required Guarantor": (i) any wholly-owned Material Subsidiary that is a First
Tier Subsidiary and (ii) any Elective Guarantor (as defined in the Revolving
Credit Agreement) that becomes a Guarantor (as defined in the Revolving Credit
Agreement) under the Revolving Credit Agreement; collectively the "Required
Guarantors".
"Required Lenders": at any time (a) on or prior to the earlier of the final
Borrowing hereunder and the termination of the Commitment Period, Lenders, the
Commitment Percentages of which aggregate more than 50% of the aggregate
outstanding Loans and Commitments in effect at such time, and (b) thereafter,
Lenders holding more than 50% of the Outstanding Amount; provided further that,
the Outstanding Amounts of the Defaulting Lenders shall be excluded from the
determination of Required Lenders to the extent set forth in Section 2.19.
"Revolving Credit Agreement": the Amended and Restated Credit Agreement dated as
of July 30, 2019, among the Borrower, as the borrower, Phillips 66 Company, as
the initial guarantor, the lenders from




17



--------------------------------------------------------------------------------





time to time party thereto, and JPMorgan Chase Bank, N.A., as administrative
agent for the lenders, as may be amended, restated, amended and restated,
supplemented, or otherwise modified from time to time.
"S&P": Standard & Poor's Ratings Services (a division of McGraw‑Hill Companies,
Inc.).
"Sale/Leaseback Transaction": an arrangement whereby the Borrower or a
Subsidiary transfers property owned by it to a Person and the Borrower or a
Subsidiary leases such property from such Person.
"Sanctioned Country": at any time, a country or territory which is itself the
subject or target of any Sanctions.
"Sanctioned Person": at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, by the United
Nations Security Council, the European Union or any European Union member state
in which the Borrower or any of its Subsidiaries conducts business, Her
Majesty's Treasury of the United Kingdom, or by the Government of Canada, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
"Sanctions": economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state in
which the Borrower or any of its Subsidiaries conducts business, the Government
of Canada or Her Majesty's Treasury of the United Kingdom.
"SEC": the United States Securities and Exchange Commission, or any Governmental
Authority succeeding to the functions thereof.
"Securitization Entity": any Person engaged solely in the business of effecting
Securitization Transactions and related activities.
"Securitization Indebtedness": any Indebtedness under any Securitization
Transaction that does not permit or provide recourse for principal or interest
(other than Standard Securitization Undertakings) to the Borrower or any
Subsidiary of the Borrower (other than a Securitization Entity) or any property
or asset of the Borrower or any Subsidiary of the Borrower (other than the
property or assets of a Securitization Entity or any Equity Interests or
securities issued by a Securitization Entity).
"Securitization Transaction": any transaction in which the Borrower or a
Subsidiary sells or otherwise transfers accounts receivable or other rights to
payment (whether existing or arising in the future) and assets related thereto
(a) to one or more purchasers or (b) to a special purpose entity that
(i) borrows under a loan secured by or issues securities payable from such
accounts receivable or other rights to payment (or undivided interests therein)
and related assets or (ii) sells or otherwise transfers such accounts receivable
or other rights to payment (or undivided interests therein) and related assets
to one or more purchasers, whether or not amounts received in connection with
the sale or other transfer of such accounts receivable or other rights to
payment and related assets to an entity referred to in clause (a) or (b) above
would under GAAP be accounted for as liabilities on a consolidated balance sheet
of the Borrower. The amount of any Securitization Transaction shall be deemed at
any time to be (1) the aggregate outstanding principal or stated amount of the
borrowings or securities in connection with the transactions referred to in
clause (b)(i) of the




18



--------------------------------------------------------------------------------





preceding sentence; (2) the outstanding amount of capital invested in or
unrecovered outstanding purchase price paid in connection with a transaction
referred to in clause (b)(ii) of the preceding sentence; or (3) if there shall
be no such principal or stated amount or outstanding capital invested or
unrecovered purchase price, the uncollected amount of the accounts receivable
transferred to such purchaser(s) pursuant to such Securitization Transaction net
of any such accounts receivable that have been written off as uncollectible and
any discount in the purchase price thereof.
"Senior Debt": the Borrower's senior unsecured, non-credit enhanced, long term
debt for which a rating has been established by Moody's and/or S&P as provided
in the Pricing Grid.
"SOFR": with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark, (or
a successor administrator) on the Federal Reserve Bank of New York's Website.
"Sole Lead Arranger": Mizuho Bank, Ltd.
"Standard Securitization Undertakings": any representations, warranties,
servicer obligations, covenants and indemnities entered into by the Borrower or
any Subsidiary of the Borrower of a type that are reasonably customary in
securitizations.
"Subsidiary": with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date. Unless otherwise specified,
all references herein to a "Subsidiary" or to "Subsidiaries" shall refer to a
Subsidiary or Subsidiaries of the Borrower; provided that PSXP GP, PSXP and
their respective subsidiaries, for so long as PSXP is not wholly owned, directly
or indirectly, by the Borrower, in each case shall be deemed not to be
Subsidiaries of the Borrower except for purposes of Sections 3.4, 5.1(a), 5.1(b)
and 5.6 (provided that, for the avoidance of doubt, the term "Material Adverse
Effect" as used in such Section 5.6 shall be determined by reference to the
Borrower and the Subsidiaries but excluding PSXP GP, PSXP and their respective
subsidiaries for so long as PSXP is not wholly owned, directly or indirectly, by
the Borrower).
"Subsidiary Guarantee": as defined in Section 10.1.
"Supported QFC": as defined in Section 9.23.
"Taxes": all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Term SOFR": the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.
"Ticking Fee": as defined in Section 2.8(c).
"Total Capitalization": at the date of any determination thereof, the sum of (a)
Consolidated Net Debt plus (b) Consolidated Net Worth plus (c) the involuntary
liquidation value of any Preferred Equity Interests.




19



--------------------------------------------------------------------------------





"Tranche": the collective reference to Eurodollar Loans, the Interest Periods
with respect to all of which begin on the same date and end on the same later
date (whether or not the Loans comprising any such Tranche were originally made
on the same day).
"Transfer Effective Date": as defined in each Assignment and Assumption.
"Transferee": as defined in Section 9.6(g).
"Type": as to any Loan, its nature as a Reference Rate Loan or a Eurodollar
Loan.
"Unadjusted Benchmark Replacement": the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
"U.S. Person": a "United States person" within the meaning of
Section 7701(a)(30) of the Code.
"U.S. Special Resolution Regime": as defined in Section 9.23.
"U.S. Tax Compliance Certificate": as defined in Section 2.15(f)(ii)(B)(3).
"Voting Stock": capital stock of the Borrower that is entitled to vote in the
election of the board of directors of the Borrower (other than any such capital
stock having such rights only upon the occurrence of a contingency that has not
yet occurred).
"Withdrawal Liability": liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
"Withholding Agent": any Loan Party and the Administrative Agent.
"Write-Down and Conversion Powers": with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any other Loan Document or any
certificate or other document made or delivered pursuant hereto.
(b)    As used herein and in any other Loan Document, and in any certificate or
other document made or delivered pursuant hereto, (i) the words "include",
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation", (ii) the word "incur" shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
"incurred" and "incurrence" shall have correlative meanings), (iii) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, capital stock, securities, revenues, accounts, leasehold
interests and contract rights, (iv) references to agreements shall, unless
otherwise specified, be deemed to refer to such agreements as amended,
supplemented, restated or otherwise modified from time to time, and (v) any
reference herein to any Person shall be construed to include such Person's
successors and assigns.




20



--------------------------------------------------------------------------------





(c)    The words "hereof", "herein" and "hereunder" and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, schedule and
exhibit references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
Section 1.3    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
"fair value", as defined therein.
Section 1.4    Interest Rates; LIBOR Notification. The Administrative Agent does
not warrant or accept any responsibility for, and shall not have any liability
with respect to, the administration, submission or any other matter related to
the London interbank offered rate or other rates in the definition of
"Eurodollar Rate" or with respect to any alternative or successor rate thereto,
or replacement rate thereof (including, without limitation, any Benchmark
Replacement) or the effect of any of the foregoing, or of any Benchmark
Replacement Conforming Changes.
Section 1.5    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction's laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
ARTICLE 2.    AMOUNT AND TERMS OF LOANS
Section 2.1    The Loans.
(a)    Subject to the terms and conditions hereof, each Lender severally agrees
to make term loans (each, a "Loan" and collectively, the "Loans") in Dollars to
the Borrower at any time and from time to time during the Commitment Period in
an aggregate principal amount not to exceed the amount of such Lender's
Commitment.






21



--------------------------------------------------------------------------------





(b)    If all or any portion of the Outstanding Amount is paid or prepaid, then
the amount so paid or prepaid may not be reborrowed.
(c)    The Loans may from time to time be (i) Eurodollar Loans, (ii) Reference
Rate Loans, or (iii) a combination thereof, as determined by the Borrower and
notified to the Administrative Agent in accordance with Section 2.3 or Section
2.6, provided that no Loan shall be made as a Eurodollar Loan after the day that
is one month prior to the Maturity Date. Eurodollar Loans shall be made by each
Lender at its Eurodollar Office and Reference Rate Loans shall be made by each
Lender at its Domestic Office.
Section 2.2    Repayment of Loans; Evidence of Indebtedness.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Loans made by such Lender on the Maturity Date (or such earlier date on which
the Loans become due and payable pursuant to Section 2.4(a) or Article 7). The
Borrower hereby further agrees to pay interest on the unpaid principal amount of
the Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in Section
2.8(c).
(b)    The Administrative Agent shall maintain the Register pursuant to Section
9.6(d), and a subaccount therein for each Lender in which there shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender's share thereof.
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
(d)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.2(c) shall, to the extent permitted by
applicable Law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
(e)    The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Loans of such Lender, substantially in the
form of Exhibit A with appropriate insertions as to principal amount (each, a
"Note").
Section 2.3    Procedure for Borrowing.
(a)    The Borrower may borrow under the Commitments during the Commitment
Period on any Business Day; provided that (i) the Borrower may request no more
than four (4) Borrowings and (ii) the Borrower shall give the Administrative
Agent a Borrowing Request, which Borrowing Request shall be irrevocable, (i)
prior to 1:00 P.M., New York City time, three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans and (ii) prior to 1:00
P.M., New York City time, on the requested




22



--------------------------------------------------------------------------------





Borrowing Date, in the case of Reference Rate Loans, specifying (A) the amount
to be borrowed, (B) the requested Borrowing Date, (C) whether the Borrowing is
to be a Eurodollar Loan, a Reference Rate Loan or a combination thereof, and (D)
the length of the Interest Period for each Eurodollar Loan included in such
Borrowing Request. Each Borrowing shall be in an aggregate principal amount of
the lesser of (1) $10,000,000 or a whole multiple of $5,000,000 in excess
thereof, and (2) an amount equal to the excess, if any, of the aggregate amount
of the Commitments, minus the aggregate outstanding principal amount of the
Loans at such time.
(b)    Upon receipt of the Borrowing Request from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof (but in any event
no later than (i) the date of receipt of such Borrowing Request from the
Borrower, in the case of Eurodollar Loans, and (ii) 3:00 P.M., New York City
time (or, in the case of Reference Rate Loans requested after 1:30 P.M., New
York City time, 3:30 P.M., New York City time), on the requested Borrowing Date,
in the case of Reference Rate Loans). Each Lender will make the amount of its
Commitment Percentage of the Loans available to the Administrative Agent for the
account of the Borrower to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders prior to (1) 3:00
P.M., New York City time (or in the case of Reference Rate Loans requested after
1:30 P.M., New York City time, 4:30 P.M., New York City time), in the case of
Reference Rate Loans, and (2) 12:00 P.M., New York City time, in the case of
Eurodollar Loans, in each case on the Borrowing Date requested by the Borrower
in funds immediately available to the Administrative Agent. The proceeds of all
such Loans will be made available to the Borrower by the Administrative Agent by
crediting the account of the Borrower on the books of the Administrative Agent,
or such other account of the Borrower as shall have been designated by the
Borrower to the Administrative Agent, with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent within one (1) hour of receipt by the
Administrative Agent but in any event no later than 4:00 P.M., New York City
time (or, in the case of Reference Rate Loans requested after 1:30 P.M., New
York City time, no later than 5:00 P.M., New York City time).
(c)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a proposed Borrowing Date (or, in the case of any Borrowing
of Reference Rate Loans, prior to (x) 3:00 P.M., New York City time or (y) in
the case of any Borrowing of Reference Rate Loans that was requested after 1:30
P.M., New York City time, 4:30 P.M., New York City time, in each case on a
proposed Borrowing Date) that such Lender will not make available to the
Administrative Agent the amount which would constitute its Commitment Percentage
of such Borrowing, the Administrative Agent may assume that such Lender has made
such amount available to the Administrative Agent on such Borrowing Date, and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such Borrowing Date an amount equal to such Lender's
Commitment Percentage of such Borrowing. The Administrative Agent shall notify
the Borrower as promptly as practicable if such Lender's Commitment Percentage
of such Borrowing is not made available to the Administrative Agent on such
Borrowing Date. If such amount is made available to the Administrative Agent on
a date after such Borrowing Date, such Lender shall pay to the Administrative
Agent on demand an amount equal to the product of (i) the daily average
overnight Federal Funds Effective Rate during such period as quoted by the
Administrative Agent, times (ii) the amount of such Lender's Commitment
Percentage of such Borrowing (minus the amount, if any, which such Lender has
made available to the Administrative Agent), times (iii) a fraction, the
numerator of which is the number of days that elapse from and including such
Borrowing Date to the date on which such Lender's Commitment Percentage of such
Borrowing shall have become immediately available to the Administrative Agent
and the denominator of which is 360. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this Section
2.3(c) shall be prima facie evidence of the accuracy of the information set
forth therein, absent manifest error. If such Lender's Commitment Percentage of
such Borrowing is not




23



--------------------------------------------------------------------------------





in fact made available to the Administrative Agent by such Lender within three
Business Days of such Borrowing Date, the Administrative Agent shall be entitled
to recover the amount of such Lender's Commitment Percentage of such Borrowing
(minus the amount, if any, which such Lender had made available to the
Administrative Agent) on demand from the Borrower with interest thereon (A) for
the period from and including such Borrowing Date to the date one day after such
demand, at a rate per annum equal to the daily average overnight Federal Funds
Effective Rate during such period as quoted by the Administrative Agent and
calculated on the basis of a 360-day year for the actual days elapsed and (B)
thereafter, at the rate per annum applicable to Reference Rate Loans hereunder.
Nothing contained in this Section 2.3(c) shall prejudice in any manner
whatsoever any right or remedy of the Borrower against such Lender.
Section 2.4    Reduction or Termination of Commitments.
(a)    Scheduled Termination. Unless previously terminated, the Commitments
shall terminate on the last day of the Commitment Period.
(b)    Voluntary Reduction or Termination. The Borrower shall have the right,
upon not less than three Business Days' notice to the Administrative Agent, to
terminate the Commitments or, from time to time, to reduce the amount thereof,
provided that no such termination or reduction shall be permitted if, after
giving effect thereto and to any prepayments of the Loans made on the effective
date thereof, the Outstanding Amount would exceed the amount of the Commitments
then in effect. Any such reduction shall be in an amount of $10,000,000, or a
whole multiple of $5,000,000 in excess thereof, and shall reduce permanently the
amount of such Commitments then in effect.
Section 2.5    Prepayments.
(a)    The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon irrevocable written notice
delivered to the Administrative Agent at least two Business Days' prior thereto
in the case of Eurodollar Loans and on the date of such prepayment in the case
of Reference Rate Loans, which notice shall specify (i) the date and amount of
prepayment, (ii) whether the prepayment is of Eurodollar Loans, Reference Rate
Loans, or a combination thereof, and (iii) if of a combination thereof, the
amount of prepayment allocable to each. Upon receipt of such notice the
Administrative Agent shall promptly notify each Lender thereof. If such notice
is given, the payment amount specified in such notice shall be due and payable
on the date specified therein, together with (except in the case of Reference
Rate Loans) accrued interest to such date on the amount prepaid and any amounts
payable pursuant to Section 2.16.
(b)    Optional prepayments of the Loans shall be allocated among the Lenders
based on each Lender's Pro Rata Share of such prepayment amount.
Section 2.6    Conversion and Continuation Options.
(a)    The Borrower may elect from time to time to convert its Eurodollar Loans
to Reference Rate Loans by giving the Administrative Agent prior irrevocable
notice of such election by 11:00 A.M. on a Business Day; provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
its Reference Rate Loans to Eurodollar Loans by giving the Administrative Agent
at least three Business Days' prior irrevocable notice of such election. Any
such notice of conversion to Eurodollar Loans shall specify the length of the
Interest Periods therefor and, in the case of Eurodollar Loans, the requested
Type thereof. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof. All or any




24



--------------------------------------------------------------------------------





part of the outstanding Eurodollar Loans and Reference Rate Loans may be
converted as provided herein, provided that no Loan may be converted into a
Eurodollar Loan (i) when any Event of Default has occurred and is continuing and
the Administrative Agent, at the request of the Required Lenders in their sole
discretion, notifies the Borrower such conversions shall not be permitted,
(ii) if, after giving effect thereto, Section 2.7 would be contravened, or (iii)
after the date that is one month prior to the Maturity Date; provided further,
that if such conversion is not permitted pursuant to the preceding proviso and
the applicable Eurodollar Loan is not repaid, such Loans shall automatically be
converted to Reference Rate Loans on the last day of such then expiring Interest
Period.
(b)    Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving notice
to the Administrative Agent, in accordance with the appropriate notification
provisions therefor set forth in Section 2.6(a), of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurodollar Loan
may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversions, (ii)
if, after giving effect thereto, Section 2.7 would be contravened, or
(iii) after the date that is one month prior to the Maturity Date; provided
further, that if the Borrower shall fail to give any required notice as
described above in this Section 2.6 or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall automatically be converted
to Reference Rate Loans on the last day of such then expiring Interest Period.
(c)    The conversion or continuation of Loans as herein provided shall not
constitute the making of new Loans hereunder.
Section 2.7    Maximum Number of Tranches. All borrowings, conversions and
continuations of Loans and all selections of Interest Periods hereunder shall be
in such amounts and be made pursuant to such elections so that, after giving
effect thereto, there shall be no more than ten Tranches outstanding at any one
time.
Section 2.8    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent, for its own
account, an administrative agent's fee set forth in the Fee Letter.
(b)    The Borrower agrees to pay to the Administrative Agent, for the account
of each Lender, the upfront fees set forth in the Fee Letter.
(c)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender, a non-refundable ticking fee (the "Ticking Fee") of 0.15% from and
including the Closing Date, to, but excluding, the date upon which all of the
Commitments have been fully drawn, expired or been terminated, computed on the
average daily undrawn amount of the Commitment of such Lender during the period
for which payment is made. Such Ticking Fees shall be payable upon the date upon
which all of the Commitments have been fully drawn, expired or been terminated.
Section 2.9    Interest Rate.
(a)    Each Eurodollar Loan shall bear interest for the Interest Period
applicable thereto on the unpaid principal amount thereof at a rate per annum
equal to the Eurodollar Rate determined for such Interest Period plus the
Applicable Margin.




25



--------------------------------------------------------------------------------





(b)    Each Reference Rate Loan shall bear interest for each day on the unpaid
principal amount thereof at a fluctuating rate per annum equal to the Reference
Rate for such day plus the Applicable Margin.
(c)    If all or a portion of the principal amount of any Loan or if all or a
portion of any interest payable on any Loan or any fee or other amount payable
by the Borrower hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall, without
limiting the rights of any Lender under Article 7, bear interest at a rate per
annum which is (i) in the case of overdue principal, 2% above the rate which
would otherwise be applicable pursuant to Section 2.9(a) or (b) and (ii) in the
case of any other overdue amount, 2% above the rate described in Section 2.9(b),
in each case from the date of nonpayment until such amount is paid in full
(before and after judgment); provided that if such overdue principal amount is
of Eurodollar Loans and the due date therefor is other than the last day of the
Interest Period with respect thereto, such Eurodollar Loans shall bear interest
from the date that such principal amount was due to the last day of such
Interest Period at a rate per annum which is 2% above the rate which would
otherwise be applicable pursuant to clause (a) of this Section 2.9.
(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to clause (c) of this Section 2.9 shall
be payable from time to time on demand.
Section 2.10    Computation of Interest and Fees.
(a)    (i) Interest in respect of the Reference Rate Loans shall be calculated
on the basis of a 365 (or 366, as the case may be) day year for the actual days
elapsed, and (ii) Ticking Fees and interest in respect of Eurodollar Loans shall
be calculated on the basis of a 360 day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Loan resulting from a change in the Reference Rate or the Applicable
Margin shall become effective as of the opening of business on the day on which
such change in Reference Rate is announced or such Applicable Margin changes as
provided herein, as the case may be. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of the effective date and the
amount of each such change.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, upon the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).
Section 2.11    Alternate Rate of Interest; Effect of Benchmark Transition
Event; Illegality.
(a)    Alternate Rate of Interest; Effect of Benchmark Transition Event.
(i)    Inability to Determine Interest Rate. If prior to the commencement of any
Interest Period for a Eurodollar Loan, (A) the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period; or (B) the Administrative Agent is advised by the Required
Lenders that the Eurodollar Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining the Loans included in such Borrowing for such Interest Period, then
the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that




26



--------------------------------------------------------------------------------





the circumstances giving rise to such notice no longer exist, (1) any notice
given under Section 2.6 that requests the conversion of any Borrowing into, or
continuation of any Borrowing as, a Eurodollar Loan shall be ineffective (and
shall be deemed to be a Reference Rate Loan) and (2) if any Borrowing Request
requests a Eurodollar Loan, such Borrowing shall be made as a Reference Rate
Loan.
(ii)    Effect of Benchmark Transition Event.
(A)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the Eurodollar Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the Eurodollar Rate with a
Benchmark Replacement pursuant to this Section 2.11(a) will occur prior to the
applicable Benchmark Transition Start Date.
(B)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(C)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes, and (iv) the commencement or
conclusion of any Benchmark Unavailability Period. Any determination, decision
or election that may be made by the Administrative Agent or Lenders pursuant to
this Section 2.11(a), including any determination with respect to a tenor, rate,
or adjustment, or of the occurrence or non-occurrence of an event, circumstance,
or date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.11(a).
(D)    Benchmark Unavailability Period. Upon the Borrower's receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Loan of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that,




27



--------------------------------------------------------------------------------





the Borrower will be deemed to have converted any such request into a request
for a Borrowing of or conversion to a Reference Rate Loan. During any Benchmark
Unavailability Period, the component of the ABR based upon the Eurodollar Rate
will not be used in any determination of the ABR.
(b)    Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its applicable lending office
to honor its obligation to make or maintain Eurodollar Loans either generally or
having a particular Interest Period hereunder, then (a) such Lender shall
promptly notify the Borrower and the Administrative Agent thereof and such
Lender's obligation to make such Eurodollar Loans shall be suspended (the
"Affected Loans") until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as Reference Rate Loans (and, if such
Lender so requests by notice to the Borrower and the Administrative Agent, all
Affected Loans of such Lender then outstanding shall be automatically converted
into Reference Rate Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into)
Reference Rate Loans, all payments of principal which would otherwise be applied
to such Lender's Affected Loans shall be applied instead to its Reference Rate
Loans.
Section 2.12    Pro Rata Treatment and Payments.
(a)    The borrowing of the Loans by the Borrower from the Lenders hereunder and
except as otherwise provided by Section 2.19, each payment by the Borrower on
account of any fee payable hereunder in respect of the Commitments, and any
reduction of the Commitments of the Lenders hereunder shall be made pro rata
according to the respective Commitment Percentages of the Lenders. Each payment
(including each prepayment) by the Borrower on account of principal of and
interest on the Loans shall be made pro rata according to the respective Pro
Rata Shares of the Lenders.
(b)    All payments (including prepayments) to be made by the Borrower hereunder
and under any other Loan Documents, whether on account of principal, interest
and fees or otherwise, shall be made without set-off or counterclaim and shall
be made prior to 12:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Administrative
Agent's office set forth in Section 9.2, in lawful money of the United States of
America and in immediately available funds. Any amounts received after such time
on any date shall be deemed to have been received on the next succeeding
Business Day for the purposes of calculating interest thereon. The
Administrative Agent shall distribute such payments to each Lender to its
Eurodollar Office or Domestic Office, as applicable, promptly upon receipt in
like funds as received. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
(c)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment




28



--------------------------------------------------------------------------------





of principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.
Section 2.13    Payments by the Borrower. Unless the Administrative Agent shall
have been notified in writing by the Borrower prior to the date of any payment
due to be made by the Borrower hereunder that the Borrower will not make such
payment to the Administrative Agent, the Administrative Agent may assume that
the Borrower is making such payment, and the Administrative Agent may, but shall
not be required to, in reliance upon such assumption, make available to the
Lenders their respective Pro Rata Shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, and each Lender severally agrees
to repay forthwith on demand, such amount with interest thereon at the rate per
annum equal to the daily average overnight Federal Funds Effective Rate during
such period as quoted by the Administrative Agent and calculated on the basis of
a 360-day year for the actual days elapsed. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.
Section 2.14    Other Costs; Increased Costs.
(a)    The Borrower agrees to pay to each Lender which requests compensation
under this Section 2.14 (by notice to the Borrower), on the last day of each
Interest Period with respect to any Eurodollar Loan made or maintained by such
Lender, so long as such Lender shall be required to maintain reserves against
"Eurocurrency liabilities" under Regulation D of the Board of Governors of the
Federal Reserve System (or, so long as such Lender may be required by such Board
of Governors or by any other Governmental Authority to maintain reserves against
any other category of liabilities which includes deposits by reference to which
the interest rate on Eurodollar Loans is determined as provided in this
Agreement or against any category of extensions of credit or other assets of
such Lender which includes any Eurodollar Loans), an additional amount
(determined by such Lender and notified to the Borrower) representing such
Lender's calculation or, if an accurate calculation is impracticable, reasonable
estimate (using such reasonable means of allocation as such Lender shall
determine) of the actual costs, if any, incurred by such Lender during such
Interest Period as a result of the applicability of the foregoing reserves to
such Eurodollar Loans, which amount in any event shall not exceed the product of
the following for each day of such Interest Period:
(i)    the principal amount of the Eurodollar Loans made or maintained by such
Lender to which such Interest Period relates outstanding on such day; and
(ii)    the difference between (x) a fraction the numerator of which is the
Eurodollar Rate (expressed as a decimal) applicable to such Eurodollar Loan and
the denominator of which is one minus the maximum rate (expressed as a decimal)
at which such reserve requirements are imposed by such Board of Governors or
other Governmental Authority on such date minus (y) such numerator; and
(iii)    a fraction the numerator of which is one and the denominator of which
is 360.
(b)    If any Change in Law shall:




29



--------------------------------------------------------------------------------





(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender;
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender or to reduce the amount of any sum received
or receivable by such Lender, or such other Recipient hereunder (whether of
principal, interest or otherwise), then, upon the request of such Lender or
other Recipient, the Borrower will pay to such Lender or such other Recipient,
as the case may be, such additional amount or amounts as will compensate such
Lender or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(c)    If any Lender determines in good faith that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender's capital or on the capital of such Lender's
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's policies and the policies of such Lender's holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender's holding company for any such reduction
suffered; provided that such Lender is generally seeking compensation from
similarly situated borrowers under similar credit facilities (to the extent such
Lender has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding capital or liquidity requirements.
(d)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in clause (b) or (c) of this Section 2.14 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
(e)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.14 shall not constitute a waiver of such Lender's
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.14 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.




30



--------------------------------------------------------------------------------





Section 2.15    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.15) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable Law, or at
the option of the Administrative Agent timely reimburse it for, the payment of
Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.15,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 9.6(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).




31



--------------------------------------------------------------------------------





(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of any such documentation (other than such
documentation set forth in Section 2.15(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the "interest" article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the "business profits" or "other
income" article of such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed copy of IRS Form
W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is




32



--------------------------------------------------------------------------------





not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) an
executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-3 or Exhibit G-4, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to




33



--------------------------------------------------------------------------------





the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.15 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section 2.15 shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party's obligations under this Section 2.15 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    For purposes of determining withholding Taxes imposed under FATCA the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a "grandfathered obligation" within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
Section 2.16    Indemnity. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of:
(a)    failure by the Borrower to make a payment when due of the principal
amount of or interest on any Eurodollar Loans of such Lender;
(b)    failure by the Borrower to borrow Eurodollar Loans after the Borrower has
given a Borrowing Request requesting the same in accordance with Section 2.3;
(c)    failure by the Borrower to make a conversion into or continuation of
Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with Section 2.6;
(d)    failure by the Borrower to make any prepayment of Eurodollar Loans of the
Borrower after the Borrower has given notice of the same in accordance with
Section 2.5(a);
(e)    the making of any conversion or prepayment of Eurodollar Loans on a day
which is not the last day of the Interest Period with respect thereto; and
(f)    any assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18;
including in each case any such loss or expense arising from the reemployment of
funds obtained by it to maintain its Eurodollar Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained and any
foreign exchange losses actually incurred. If a Lender becomes entitled to




34



--------------------------------------------------------------------------------





claim any amounts pursuant to this Section 2.16, it shall promptly notify the
Borrower, through the Administrative Agent, of the event by reason of which it
has become so entitled. A certificate as to any amounts payable pursuant to this
Section 2.16 and setting forth in reasonable detail the basis for such claim,
submitted by such Lender (through the Administrative Agent) to the Borrower,
shall be conclusive in the absence of manifest error.
Section 2.17    Mitigation Obligations. If any Lender requests compensation
under Section 2.14, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.14 or Section 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
Section 2.18    Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.14, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lenders pursuant
to Section 2.15, or (c) any Lender is a Defaulting Lender, or if any Lender
fails to execute and deliver any amendment, consent or waiver to any Loan
Document requested by the Borrower by the date specified by the Borrower (or
gives the Borrower or the Administrative Agent written notice prior to such date
of its intention not to do so) which amendment, consent or waiver is required to
be executed by all Lenders or all affected Lenders, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.6), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee or the Borrower, as applicable, (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments, and (iv) in the case of
any assignment resulting from a Lender failing to execute and deliver any
amendment, consent or waiver requested by the Borrower, the applicable
amendment, consent or waiver has been approved by the Required Lenders.
Section 2.19    Defaulting Lenders.
(a)    If a Defaulting Lender as a result of the exercise of a set off shall
have received a payment in respect of its outstanding Loans which results in its
pro rata share of the outstanding Loans being less than such Defaulting Lender’s
pro rata share of the sum of the aggregate amount of the Commitments, then no
payment will be made to such Defaulting Lender until all amounts due and owing
to the Lenders have been equalized in accordance with each Lender’s respective
pro rata share of the sum of the aggregate amount of the Commitments. Further,
if at any time prior to the acceleration or maturity of the Loans, the
Administrative Agent shall receive any payment in respect of principal of a Loan
while one or more Defaulting Lenders shall be party to this Agreement, the
Administrative Agent shall apply such payment first to the Loan(s) for which
such Defaulting Lender(s) shall have failed to fund its pro rata share until
such time as




35



--------------------------------------------------------------------------------





such Loans(s) are paid in full or each Lender (including each Defaulting Lender)
is owed its pro rata share of all Loans then outstanding.
(b)    Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Ticking Fees. Fees otherwise payable pursuant to Section 2.8(c) shall
cease to accrue on the Commitment of such Defaulting Lender and the Borrower
shall not be required to pay any such fee for such period that otherwise would
have been required to have been paid to that Defaulting Lender.
(ii)    Voting. Neither the Commitment nor the principal amount of the Loans of
such Defaulting Lender shall be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.1), provided that any
waiver, amendment or modification (i) that would increase or extend the
Commitment of or reduce the principal or interest owing to such Defaulting
Lender under this Agreement or (ii) requiring the consent of all Lenders which
affects such Defaulting Lender differently than all other Lenders, as the case
may be, shall require the consent of such Defaulting Lender.
(iii)    Defaulting Lender Cure. In the event that the Administrative Agent and
the Borrower each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Commitment Percentage and shall no
longer constitute a Defaulting Lender hereunder; provided that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender's having been a Defaulting
Lender.
Section 2.20    Increase in Commitments.
(a)    Subject to the prior or concurrent occurrence of a Successful Syndication
(as such term is defined in the Fee Letter), at any time after the Closing Date,
provided that no Default or Event of Default shall have occurred and be
continuing, the Borrower may request an increase of the aggregate Commitments by
notice thereof to the Administrative Agent in writing (such notice, a
"Commitment Increase Notice"), in an amount not less than $10,000,000. The
Administrative Agent will provide the Lenders with notice of such Commitment
Increase Notice. Any such Commitment Increase Notice shall be in a form
reasonably satisfactory to the Administrative Agent. The Borrower may, in its
sole discretion, but with the consent of the Administrative Agent as to any
Person that is not at such time a Lender, offer to any existing Lender or to one
or more additional banks or financial institutions the opportunity to
participate in all or a portion of such unsubscribed portion of the increased
Commitments pursuant to Section 2.20(b) or Section 2.20(c), as applicable.
(b)    Any additional bank or financial institution that the Borrower selects to
offer participation in the increased Commitments, and that elects to become a
party to this Agreement with the Borrower and the Administrative Agent (a "New
Lender"), by the execution of an agreement (a "New Lender Agreement")
substantially in the form of Exhibit E-1, shall become a Lender for all purposes
and to the same extent as




36



--------------------------------------------------------------------------------





if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement. The Commitment of any such New Lender shall be in an amount
not less than $10,000,000.
(c)    Any Lender that accepts an offer by the Borrower to increase its
Commitment pursuant to this Section 2.20 shall, in each case, execute an
agreement whereby it agrees to be bound by, and accept the benefits of, this
Agreement and the other Loan Documents (a "Commitment Increase Agreement")
substantially in the form of Exhibit E-2, with the Borrower and the
Administrative Agent. Upon delivery to the Administrative Agent of one or more
New Lender Agreements or Commitment Increase Agreements, the Administrative
Agent shall enter any such New Lender and its Commitment, or increasing Lender’s
increased Commitment, in the Register and shall distribute a new Schedule I
reflecting the Commitment of such New Lender or increasing Lender’s increased
Commitment and the Commitments, as increased.
(d)    The effectiveness of any Commitment Increase Agreement or New Lender
Agreement shall be contingent upon receipt by the Administrative Agent of such
corporate resolutions and certificates as to no Default and accuracy in all
material respects of the representations and warranties made by the Borrower in
this Agreement as the Administrative Agent shall reasonably request with respect
thereto, in each case in form and substance reasonably satisfactory to the
Administrative Agent.
(e)    Additional Loans made on or after the date that any bank or financial
institution becomes a New Lender pursuant to Section 2.20(b) or any Lender's
Commitment is increased pursuant to Section 2.20(c), (the "Re-Allocation Date")
shall be made pro rata based on their respective Commitments in effect on or
after such Re-Allocation Date (except to the extent that any such pro rata
borrowings would result in any Lender making an aggregate principal amount of
Loans in excess of its Commitment, in which case such excess amount will be
allocated to, and made by, such New Lender and/or Lenders with such increased
Commitments to the extent of, and pro rata based on, their respective
Commitments), and continuations of Loans outstanding on such Re-Allocation Date
shall be effected by repayment of such Eurodollar Loans on the last day of the
Interest Period applicable thereto and the making of new Loans pro rata based on
the respective Commitments in effect on and after such Re-Allocation Date. In
the event that on any such Re-Allocation Date there is an unpaid principal
amount of Eurodollar Loans, such Loans shall remain outstanding with the
respective holders thereof until the expiration of their respective Interest
Periods (unless the Borrower elects to prepay any thereof in accordance with the
applicable provisions of this Agreement), and interest on and repayments of such
Loans will be paid thereon to the respective Lenders holding such Loans pro rata
based on the respective principal amounts thereof outstanding.
(f)    Notwithstanding anything to the contrary in this Section 2.20, (i) no
Lender shall have any obligation to increase its Commitment unless it agrees to
do so in its sole discretion and (ii) the aggregate amount of such increase in
the Commitments shall not exceed $1,000,000,000.
(g)    If requested, the Borrower shall execute and deliver a Note or Notes to
each New Lender and replacement Notes to Lenders signing a Commitment Increase
Agreement in the amount of said Lenders’ Commitments.
(c)    Upon the effectiveness of any New Lender Agreement or Commitment Increase
Agreement, Schedule I and other pertinent sections hereof shall be automatically
and proportionately modified to reflect the increased Commitment, the exact
figures to be agreed between the Borrower and the Administrative Agent, and all
references to the Commitments shall be deemed amended, mutatis mutandis




37



--------------------------------------------------------------------------------





ARTICLE 3.    REPRESENTATIONS AND WARRANTIES
Each of the Borrower and each Guarantor, with respect to representations and
warranties pertaining to it, represents and warrants to the Administrative Agent
and to each Lender, as of the Closing Date and thereafter as of each date
required by Section 4.2, that:
Section 3.1    Corporate Existence and Power. Each Loan Party is a corporation,
partnership, limited liability company duly incorporated or organized, as
applicable, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all organizational powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.
Section 3.2    Corporate and Governmental Authorization; Contravention. The
execution, delivery and performance by each Loan Party of this Agreement and any
other Loan Documents to which it is a party (a) are within its corporate or
other organizational powers, have been duly authorized by all necessary
corporate or other organizational action, (b) require no consent or approval of,
or other action by or in respect of, or registration or filing with, any
Governmental Authority, (c) do not contravene, or constitute a breach or a
default under, any provision of its Organization Documents, (d) do not
contravene any applicable Law or regulation, and (e) do not result in the
creation or imposition of any Lien prohibited by this Agreement on any assets of
the Borrower or any of its Subsidiaries, except, in the case of clauses (b) and
(d), as would not reasonably be expected to result in a Material Adverse Effect.
Section 3.3    Enforceability. The Loan Documents to which it is a party
constitute the legal, valid and binding obligations of each Loan Party,
enforceable against such Loan Party in accordance with their respective terms,
except as may be limited by applicable bankruptcy, moratorium, insolvency or
similar Laws affecting the rights of creditors generally and general principles
of equity.
Section 3.4    Financial Information. The Initial Financial Statements and
beginning with the initial delivery of the financial information required under
Section 5.1(a) and Section 5.1(b), the financial information delivered to the
Lenders pursuant to such sections fairly presents, in all material respects, in
conformity with GAAP, the consolidated financial position of the Borrower and
its consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows as of such date (subject, in the case of interim
statements, to normal year-end adjustments and the absence of footnotes).
Section 3.5    Litigation; No Material Adverse Effect.
(a)    As of the Closing Date, except as set forth in the Closing Date SEC
Reports or as disclosed in Schedule 3.5, there is no litigation, arbitration or
governmental investigation, proceeding, or inquiry pending, or, to the knowledge
of the Borrower, threatened in writing, against or affecting the Borrower or any
of its Subsidiaries as to which there is a reasonable possibility of an adverse
determination (i) which could reasonably be expected to have a material adverse
effect on the business, assets, financial condition, or operations of the
Borrower and its Subsidiaries, taken as a whole, or (ii) which seeks to prevent,
enjoin or delay the making of the initial Loans hereunder, if any.
(b)    As of the Closing Date, since December 31, 2019, there has been no
Material Adverse Effect.




38



--------------------------------------------------------------------------------





Section 3.6    Employee Benefit Plans.
(a)    No Reportable Event or prohibited transaction under Section 406 of ERISA
has occurred with respect to any "Employee Benefit Plans", as that term is
defined in Section 3(3) of ERISA, of the Borrower or any ERISA Affiliate which
could reasonably be expected to result in a Material Adverse Effect. No
prohibited transaction under Section 406 of ERISA which could reasonably be
expected to result in a Material Adverse Effect has occurred with respect to the
Borrower or any ERISA Affiliate or will occur upon the issuance of any Notes or
the execution of this Agreement.
(b)    The Borrower and each ERISA Affiliate have fulfilled their respective
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
Except as could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any ERISA Affiliate has (i) sought a waiver of
the minimum funding standard under the Pension Funding Rules, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code or (iii) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums due but not delinquent under Section 4007 of
ERISA.
Section 3.7    Environmental Matters. Except with respect to any matter that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries (a)
has failed to comply with any applicable Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
applicable Environmental Law, (b) has become subject to any Environmental
Liability, (c) has received notice of any claim with respect to any
Environmental Liability or (d) knows of any basis for any Environmental
Liability. This Section 3.7 is the sole and exclusive representation and
warranty of the Loan Parties with respect to Environmental Laws, Environmental
Liabilities and Hazardous Materials contained in this Article 3 and no other
provision hereof shall be construed to constitute such a representation or
warranty; provided that the foregoing does not limit the provisions of Section
3.4, Section 3.5 or Section 3.13.
Section 3.8    Taxes. (a) The Borrower and its Subsidiaries have filed all
material United States federal income tax returns and all other material tax
returns have been filed on or before the applicable due date (as such due date
may have been timely extended), and (b) all taxes due pursuant to such returns
or pursuant to any assessment received by the Borrower or any Subsidiary have
been paid (other than those which are currently being contested in good faith by
appropriate proceedings or to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect or materially
adversely affect the performance by the Borrower of its payment obligations
under this Agreement or any Notes). The charges, accruals and reserves on the
books of the Borrower and its Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.
Section 3.9    Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is, or is required to be registered as, an "investment company", or
a company "controlled" by an "investment company", as defined in the Investment
Company Act of 1940, as amended.
Section 3.10    Regulation U. Neither the Borrower nor any of its Subsidiaries
is engaged principally or as one of its important activities in the business of
extending credit for the purpose of "purchasing" or "carrying" any "margin
stock" (as each such term is defined or used, directly or indirectly, in
Regulation U). No part of the proceeds of any of the Loans will be used for
purchasing or carrying margin




39



--------------------------------------------------------------------------------





stock in contravention of, or for any purpose which violates, the provisions of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
Section 3.11    Purpose of Loans. The proceeds of the Loans shall be used for
general corporate purposes of the Borrower and its Subsidiaries.
Section 3.12    Compliance with Laws. Such Loan Party and its Subsidiaries are
in compliance with all applicable Laws (including ERISA and the rules and
regulations thereunder and laws of the United States regarding sanctions and
export controls applicable to unauthorized dealings with sanctioned countries or
Persons) except to the extent that the failure to comply therewith would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
Section 3.13    Disclosure.
(a)    The written reports, financial statements, certificates and other written
information (other than information of a global economic or industry nature)
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other written information so
furnished), when taken as a whole, did not contain as of the date such written
reports, financial statements, certificates or other written information were so
furnished, any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to (a)
projections, estimates, pro forma financial information, engineering reports and
forward-looking statements (within the meaning of Section 27A of the Securities
Act of 1933 and Section 21E of the Securities Exchange Act of 1934) contained in
the materials referenced above, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time and (b) financial statements, the Borrower represents
only that such financial statements were prepared as represented in Section 3.4
and as required by Section 5.1(a) and Section 5.1(b), as applicable.
(b)    As of the Closing Date, to the knowledge of the Borrower, the information
included in the Beneficial Ownership Certification, if any, provided on or prior
to the Closing Date to any Lender in connection with this Agreement is true and
correct in all respects.
Section 3.14    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries, their respective officers and employees and, to the
knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or, to the knowledge of the Borrower, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan or proceeds of any Loan will be used in
violation of Section 5.8(b).
ARTICLE 4.    CONDITIONS PRECEDENT TO CLOSING DATE
Section 4.1    Conditions to Closing Date. This Agreement shall be effective
upon satisfaction of the conditions precedent set forth in this Section 4.1;
provided that the obligations of the Lenders to make




40



--------------------------------------------------------------------------------





Loans hereunder are subject to the satisfaction (or waiver in accordance with
Section 9.1) of the conditions precedent set forth in Section 4.2:
(a)    Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of each Loan
Party and each Lender, and (ii) for the account of each Lender that has
requested a Note, a Note conforming to the requirements of Section 2.2(e) and
executed by a duly authorized officer of the Borrower.
(b)    Legal Opinions. The Administrative Agent shall have received favorable
written opinion(s), reasonably satisfactory to the Administrative Agent, from
each of (i) Janet K. Greene, Senior Counsel of the Borrower and (ii) Bracewell
LLP, counsel to the Loan Parties, in each case, addressed to the Administrative
Agent and the Lenders and dated the Closing Date, covering such matters relating
to the Loan Parties and the Loan Documents as the Administrative Agent shall
reasonably request.
(c)    Secretary's Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Loan Party, dated
as of the Closing Date, certifying (i) the authorization of each Loan Party to
execute and deliver each Loan Document to which such Loan Party is party, (ii)
the Organization Documents of such Loan Party, and (iii) the names and true
signatures of the officers executing any Loan Document on behalf of such Loan
Party on the Closing Date, and otherwise in form and substance reasonably
satisfactory to the Administrative Agent.
(d)    Existence and Good Standing Certificates. The Administrative Agent shall
have received certificates of existence and good standing with respect to each
Loan Party, dated as of a recent date, from appropriate public officials in the
jurisdictions of organization of such Loan Parties.
(e)    Closing Certificate. The Administrative Agent shall have received a
certificate in form and substance reasonably satisfactory to the Administrative
Agent dated the Closing Date and signed by a Financial Officer of the Borrower
certifying (which statement shall constitute a representation and warranty made
by the Borrower to the Lenders hereunder on the Closing Date) that, as of the
Closing Date, (i) each of the representations and warranties made by each Loan
Party in this Agreement are true and correct in all material respects on and as
of such date, provided that such materiality qualifier shall not be applicable
to the representations and warranties set forth in Section 3.5, (ii) no Default
or Event of Default has occurred and is continuing and (iii) all governmental
and regulatory approvals necessary in connection with the execution and delivery
of this Agreement and the Notes have been obtained and are in full force and
effect or stating that no such approvals are required.
(f)    Fees and Expenses. The Administrative Agent and the Sole Lead Arranger
shall have received all fees due and payable and required to be paid to them and
to the Lenders on or prior to the Closing Date pursuant to Section 2.8 and the
Fee Letter and payment of all other amounts due and payable on or prior to the
Closing Date, including to the extent invoiced at least two Business Days prior
to the Closing Date, reimbursement or payment of all expenses required to be
paid or reimbursed by the Borrower hereunder.
(g)    Initial Financial Statements. The Lenders shall have received (which
shall be deemed to have occurred upon posting on EDGAR) the Initial Financial
Statements.
(h)    "Know Your Customer" and Anti-Money Laundering Compliance; Beneficial
Ownership. (i) The Administrative Agent shall have received five days prior to
the Closing Date (or such later date as the Administrative Agent shall
reasonably agree) all documentation and other information required by




41



--------------------------------------------------------------------------------





regulatory authorities with respect to the Loan Parties under applicable "know
your customer" and anti-money laundering rules and regulations, including the
Patriot Act, that has been reasonably requested by the Administrative Agent a
reasonable period in advance of the date that is five days prior to the Closing
Date and (ii) to the extent the Borrower qualifies as a "legal entity customer"
under the Beneficial Ownership Regulation, at least three days prior to the
Closing Date, any Lender that has requested, in a written notice to the Borrower
at least 10 days prior to the Closing Date, a Beneficial Ownership Certification
in relation to the Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this clause
(ii) shall be deemed to be satisfied).
For purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Lender prior to the Closing Date, specifying its objection thereto. The
Administrative Agent shall notify the Borrower and the Lenders of the Closing
Date, and such notice shall be conclusive and binding. The obligations of the
Lenders to make Loans hereunder shall not become effective unless each of the
foregoing conditions contained in this Section 4.1 is satisfied (or waived in
accordance with Section 9.1) at or prior to 5:00 P.M., New York City time, on
March 23, 2020 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
Section 4.2    Conditions to Each Loan. The agreement of each Lender to make any
Loan requested to be made by it during the Commitment Period (including any
initial Loan requested to be made on the Closing Date) is subject to the
satisfaction of the following conditions precedent as of the date such Loan is
requested to be made:
(a)    Representations and Warranties. Each of the representations and
warranties made by the Loan Parties in this Agreement shall be true and correct
in all material respects on and as of such date as if made on and as of such
date, both before and after giving effect to the Loans requested to be made on
such date; provided that the foregoing materiality qualifier shall not be
applicable to the representations and warranties contained in Section 3.5; and
provided further that, in each case, the representations and warranties
contained in Section 3.5 and Section 3.13(b) shall be made on and as of the
Closing Date and shall not be restated on any Borrowing Date that occurs after
the Closing Date.
(b)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Loans
requested to be made on such date.
(c)    Borrowing Request. The Administrative Agent shall have received a
Borrowing Request in accordance with Section 2.3.
Each Borrowing of Loans by the Borrower shall constitute a representation and
warranty by the Borrower hereunder as of the date thereof that the conditions in
this Section 4.2 have been satisfied.


ARTICLE 5.    AFFIRMATIVE COVENANTS OF THE BORROWER
From and after the Closing Date and for so long as any Commitment remains in
effect, any Loan remains outstanding and unpaid or any other amount is owing to
any Lender or the Administrative Agent hereunder:




42



--------------------------------------------------------------------------------





Section 5.1    Financial Reporting Requirements. The Borrower will:
(a)    make available its Form 10-K via the EDGAR system of the SEC ("EDGAR") on
the internet as soon as available and in any event within 90 days after the end
of each fiscal year of the Borrower, which will in each case include an audited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and the related audited consolidated statements of income, cash
flows and changes in common stockholders' equity for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on in a manner acceptable to the SEC by Ernst & Young LLP or other
independent public accountants of nationally recognized standing;
(b)    make available its Form 10-Q via EDGAR on the internet as soon as
available and in any event within 60 days after the end of each of the first
three quarters of each fiscal year of the Borrower, which will, in each case,
include a consolidated balance sheet of the Borrower and its Subsidiaries, as of
the end of such quarter and the related (i) consolidated statement of income for
such quarter and for the portion of the Borrower's fiscal year ended at the end
of such quarter, and (ii) consolidated statement of cash flows for the portion
of the Borrower's fiscal year ended at the end of such quarter, setting forth in
each case in comparative form (A) for the consolidated balance sheet, the
figures as of the end of the Borrower's previous fiscal year, (B) for the
consolidated statement of income, the figures for the corresponding quarter and
the corresponding portion of the Borrower's previous fiscal year and (C) for the
consolidated statement of cash flows, the figures for the corresponding portion
of the Borrower's previous fiscal year, the making available of such financial
statements shall constitute a certification (subject to normal year-end
adjustments) as to fairness of presentation and GAAP;
(c)    furnish to the Administrative Agent within 10 Business Days of making
available via EDGAR each set of financial statements referred to in clauses (a)
and (b) above, a certificate of a Financial Officer of the Borrower (i) stating
whether there exists on the date of such certificate any Default or Event of
Default and, if any Default or Event of Default then exists, setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto, and (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.1(u) and Section 6.3(a);
(d)    furnish to the Administrative Agent a copy of all documents filed by the
Borrower or any Subsidiary with the SEC; provided that such documents shall be
deemed to have been furnished on the date when made available via EDGAR; and
(e)    furnish to the Administrative Agent from time to time such additional
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender through the Administrative
Agent may reasonably request.
Section 5.2    Notices. The Borrower will promptly furnish, or cause to be
furnished, to the Administrative Agent, notice of: (a) the occurrence of any (i)
Default or (ii) Event of Default hereunder; (b) the institution of any
litigation or proceeding involving it or a Subsidiary that has had or is
reasonably expected to have a Material Adverse Effect (whether or not the claim
asserted therein is considered to be covered by insurance); (c) any adverse
change in the ratings publicly announced by S&P or Moody's of the Borrower's
then current Senior Debt; and (d) any change in the information provided in any
Beneficial Ownership Certification delivered hereunder that would result in a
change to the list of beneficial owners identified on such certification. Each
notice delivered under this Section 5.2 shall be accompanied by a statement of a
Financial Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.




43



--------------------------------------------------------------------------------





Section 5.3    Existence; Conduct of Business. The Borrower will, and will cause
each Required Guarantor to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises necessary or desirable in
the normal conduct of its business; provided that the foregoing shall not
prohibit any merger or consolidation of the Borrower permitted under Section 6.2
or any merger, consolidation, liquidation or dissolution of any Subsidiary that
is not otherwise prohibited by the terms of this Agreement; and provided
further, that neither the Borrower nor any of its Subsidiaries shall be required
to preserve, renew or keep in full force and effect any right, license, permit,
privilege or franchise to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
Section 5.4    Payment of Taxes. The Borrower will pay and discharge, and will
cause each Material Subsidiary to pay and discharge, at or before maturity, all
their respective material tax liabilities, except where the same may be
contested in good faith by appropriate proceedings, and will maintain and will
cause each Material Subsidiary to maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same.
Section 5.5    Maintenance of Property; Insurance. The Borrower will keep, and
will cause each Material Subsidiary to keep, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted; will maintain, and will cause each Material Subsidiary to maintain
(either in the name of the Borrower or in such Material Subsidiary's own name),
with financially sound and reputable insurance companies, insurance on all their
property in at least such amounts and against such risks as are usually insured
against in the same general area by companies of similar size and established
repute engaged in the same or a similar business; and will furnish to the
Administrative Agent, upon its written request, full information as to the
insurance carried.
Section 5.6    Compliance with Laws. The Borrower will comply, and cause each
Subsidiary to comply, with all applicable laws, ordinances, rules, regulations,
and requirements of any Governmental Authority (including ERISA and the rules
and regulations thereunder and laws of the United States regarding sanctions and
export controls applicable to unauthorized dealings with sanctioned countries or
Persons) except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
Section 5.7    Books and Records; Inspection Rights.
(a)    The Borrower will keep, and will cause each Material Subsidiary to keep,
proper books of record and account in which full, true and correct entries in
conformity with GAAP shall be made of all dealings and transactions in relation
to its business and activities.
(b)    The Borrower will permit, and will cause each Material Subsidiary to
permit, representatives of the Administrative Agent and each Lender, as
applicable, at the Administrative Agent's or such Lender's expense, upon
reasonable prior notice during normal business hours (and, if the Borrower shall
so request, in the presence of an officer or appointee of any officer of the
Borrower), and subject to any applicable restrictions or limitations on access
to any facility or information that is classified or restricted by contract or
by law, regulation or governmental guidelines and in accordance with any
applicable safety procedures, (i) in the case of the Administrative Agent only,
to visit and inspect their respective properties, to examine and make extracts
from their respective books and records, and (ii) in the case of the
Administrative Agent and each Lender, to visit and discuss their respective
affairs, finances and accounts with their respective officers, employees and,
only during the continuance of an Event of Default, their independent public




44



--------------------------------------------------------------------------------





accountants, in each case, all at such reasonable times and as often as may
reasonably be desired, but unless an Event of Default exists, no more frequently
than once during each calendar year.
Section 5.8    Use of Proceeds.
(a)    The proceeds of the Loans will be used for general corporate purposes. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
(b)    Neither the Borrower nor any Subsidiary of the Borrower will, directly
or, to the knowledge of the Borrower, indirectly, use or lend, contribute,
provide or otherwise make available the proceeds of any Loan to any Subsidiary,
joint venture partner, or other Person, (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, in violation of Anti-Corruption Laws or (ii) to fund any activity
or business in, of or with, any Sanctioned Country or to fund any activity or
business of or with any Person located, organized or residing in any Sanctioned
Country or who is the subject of any Sanctions to the extent that any such
activity or business, or the funding of any such activity or business, would be
in violation of the Sanctions or prohibited for a U.S. Person pursuant to
Sanctions.
Section 5.9    First Tier Subsidiaries; Additional Guarantors.
(a)    In the event any wholly-owned Material Subsidiary is or becomes a First
Tier Subsidiary, the Borrower will, within 30 days thereof, (i) cause such
Material Subsidiary to become a party to this Agreement and guarantee the
Obligations by executing and delivering to the Administrative Agent a Guarantee
Joinder substantially in the form of Exhibit F, and (ii) deliver certificates
and other documentation substantially similar to those required to be delivered
on the Closing Date with respect to Phillips 66 Company as the Initial Guarantor
pursuant to Section 4.1(c) and Section 4.1(d), in form and substance reasonably
satisfactory to the Administrative Agent.
(b)    Any Subsidiary may, at its election, become a Guarantor by delivery to
the Administrative Agent of the Guarantee Joinder documents required by clause
(a) of this Section 5.9.
(c)    Upon delivery of a Guarantee Joinder and other required documents to the
Administrative Agent by a Required Guarantor or an Elective Guarantor, notice of
which is hereby waived by each Loan Party, such Subsidiary shall be a Guarantor
and shall be a party hereto as if an original signatory hereto. Each Loan Party
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Loan Party hereunder. This
Agreement shall be fully effective as to each Loan Party that is or becomes a
party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Loan Party hereunder.
ARTICLE 6.    NEGATIVE COVENANTS OF THE BORROWER
Each Loan Party hereby agrees that, from and after the Closing Date and for so
long as any Commitment remains in effect, any Loan remains outstanding and
unpaid or any other amount is owing to any Lender or the Administrative Agent
hereunder:
Section 6.1    Liens. Neither the Borrower nor any Subsidiary will create,
assume or suffer to exist any Lien on any asset now owned or hereafter acquired
by it except:




45



--------------------------------------------------------------------------------





(a)    any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower and not created in contemplation of such
event, provided that such Lien attaches only to such asset and proceeds thereof;
(b)    any Lien on any asset securing Indebtedness (including Liens in respect
of Capital Lease Obligations) incurred or assumed for the purpose of financing
all or any part of the cost of acquiring, constructing, repairing, or improving
such asset, provided that (i) such Lien attached to such asset concurrently with
or within 90 days after the acquisition thereof or the date of completion of
such construction, repair, or improvement, and (ii) all such Liens attach only
to the assets purchased, constructed, repaired, or improved with the proceeds of
the Indebtedness secured thereby and improvements, accessions, general
intangibles and proceeds related thereto;
(c)    any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary and not created
in contemplation of such event, provided that such Lien attaches only to such
asset and proceeds thereof;
(d)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition,
provided that such Lien attaches only to such asset and proceeds thereof;
(e)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted by any of the foregoing
clauses of this Section 6.1, provided that the principal amount of such
Indebtedness is not increased (other than by amounts incurred to pay the costs
of such refinancing, extension, renewal or refunding and any premiums paid in
connection therewith) and such Lien does not attach to any additional assets;
(f)    Liens in favor of the Administrative Agent securing Indebtedness or other
obligations existing pursuant to this Agreement;
(g)    Liens to secure Indebtedness incurred or assumed in connection with
pollution control, industrial revenue bond or similar types of financing, and
Liens on property in favor of the United States or any state thereof, or any
department, agency, instrumentality or political subdivision of any such
jurisdiction, to secure Indebtedness incurred for the purpose of financing all
or any part of the purchase price or cost of constructing, repairing, or
improving the property subject thereto;
(h)    Liens granted on accounts receivable or other rights to payment and
related assets in connection with Securitization Transactions permitted by
Section 6.3(b);
(i)    Liens on cash collateral required to be granted to the administrative
agent under the Revolving Credit Agreement in connection with letters of credit
issued under the Revolving Credit Agreement;
(j)    Liens on precious metals catalysts in connection with Sale/Leaseback
Transactions and Liens under any other Sale/Leaseback Transaction, in each case
to the extent not prohibited by this Agreement;
(k)    Liens on cash collateral granted to a letter of credit issuer under the
Revolving Credit Agreement to secure letters of credit outstanding after the
replacement of such letter of credit issuer, or the




46



--------------------------------------------------------------------------------





termination or expiration of the commitments of such letter of credit issuer,
under the Revolving Credit Agreement;
(l)    Liens for taxes that (i) are not yet due, (ii) are not more than sixty
(60) days past due and not subject to penalties for non-payment, or (iii) are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;
(m)    carriers', warehousemen's, mechanics', materialmen's, repairmen's or
other similar types of Liens arising in the ordinary course of business securing
amounts which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;
(n)    pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(o)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(p)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(q)    Liens securing judgments for the payment of money not constituting an
Event of Default under clause (g) of Article 7;
(r)    Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Subsidiaries on deposit with or in the possession of such bank, in each case in
the ordinary course of business;
(s)    customary netting and offset provisions in Hedging Agreements;
(t)    Liens on Equity Interests in a Joint Venture pledged to secure
Indebtedness of such Joint Venture;
(u)    Liens not otherwise permitted by the foregoing clauses of this Section
6.1 securing Indebtedness and Hedging Obligations, provided that the aggregate
outstanding amount of the Indebtedness and Hedging Obligations secured by the
Liens allowed under this subsection (u) shall not exceed an amount equal to 15%
of Consolidated Net Tangible Assets as of the last day of any fiscal quarter
(beginning with the last day of the fiscal quarter in which the Closing Date
occurs); and
(v)    Liens in favor of a Loan Party securing Indebtedness or other obligations
of any Affiliate or Subsidiary of any Loan Party that is not itself a Loan
Party.
Section 6.2    Fundamental Changes. The Borrower will not (a) consolidate or
merge with or into any other Person or (b) sell, lease or otherwise transfer (in
one transaction or in a series of transactions) all or substantially all of its
assets to any other Person; provided that (i) any Person may consolidate or
merge with or into the Borrower in a transaction in which the Borrower is the
surviving Person, and (ii) if at the




47



--------------------------------------------------------------------------------





time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing, any Person may consolidate or
merge with or into the Borrower, and the Borrower may consolidate or merge with
or into any Person, as long as the surviving entity, if other than the Borrower,
has an Investment Grade Rating and assumes each of the obligations of the
Borrower under the Loan Documents pursuant to an agreement executed and
delivered to the Lenders in a form reasonably satisfactory to the Required
Lenders and such surviving entity provides all documentation and other
information required by regulatory authorities under applicable "know your
customer", "beneficial ownership" and anti-money laundering rules and
regulations, including without limitation with respect to the PATRIOT Act and
Beneficial Ownership Regulation, in a form reasonably satisfactory to the
Administrative Agent.
Section 6.3    Indebtedness; Securitization Transactions.
(a)    Consolidated Net Debt. The Borrower will not permit the outstanding
principal amount of Consolidated Net Debt, as of the last day of any fiscal
quarter, beginning with the last day of the fiscal quarter in which the Closing
Date occurs, to exceed 65% of Total Capitalization as of such date.
(b)    Securitization Transactions. The Borrower will not permit the aggregate
outstanding amount of Securitization Transactions to exceed $1,500,000,000 at
any time.
Section 6.4    Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into or engage in any material
transaction (including any sale, lease, transfer, purchase or acquisition of
property or assets) with any of its Affiliates, except on terms and conditions,
taken as a whole, that are substantially as favorable to the Borrower or such
Subsidiary as could be obtained on an arm's-length basis from unrelated third
parties (or, if in the good faith judgment of the Borrower's board of directors,
no comparable transaction is available with which to compare any such
transaction, such transaction is otherwise fair to the Borrower or such
Subsidiary from a financial point of view), provided that the foregoing
restriction shall not apply to:
(a)    transactions between or among the Borrower and its Subsidiaries or
between or among Subsidiaries;
(b)    transactions involving any employee benefit plan or related trust of the
Borrower or any of its Subsidiaries;
(c)    transactions pursuant to any contract or agreement listed on Schedule
6.4;
(d)    the payment of reasonable compensation, fees and expenses to, and
indemnity provided on behalf of directors and officers of the Borrower or any
Subsidiary;
(e)    transactions described in the Closing Date SEC Reports;
(f)    the PSXP Drop Down Transactions; and
(g)    transactions entered into with PSXP and its subsidiaries on terms and
conditions, taken as a whole, that are fair and reasonable to the Borrower and
the Subsidiaries, taking into account the totality of the relationship between
the Borrower and the Subsidiaries, on the one hand, and PSXP and its
Subsidiaries, on the other.




48



--------------------------------------------------------------------------------





ARTICLE 7.    EVENTS OF DEFAULT
Upon the occurrence and during the continuance of any of the following events
from and after the Closing Date:
(a)    the Borrower shall fail to pay (i) any principal of any Loan, or any
Guarantor shall fail to make any payments due under the Subsidiary Guarantee, in
each case when due in accordance with the terms hereof; or (ii) any interest on
any Loan or any fee payable hereunder, in each case, within five Business Days
after any such interest or fee becomes due in accordance with the terms hereof;
or (iii) any other amount payable hereunder, within ten Business Days after any
such other amount becomes due in accordance with the terms hereof; or
(b)    any representation or warranty made by any Loan Party in Article 3, in
any Loan Document or in any certificate, financial or other statement furnished
by such Loan Party pursuant to this Agreement shall prove to have been incorrect
in any material respect when made; or
(c)    the Borrower shall fail to perform or observe any of its covenants or
agreements contained in Section 5.2(a)(ii), Section 5.3 (with respect to the
existence of the Borrower), Section 5.8, or Article 6; or
(d)    the Borrower or any Guarantor shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement or any other Loan
Document, and any such failure shall remain unremedied for 30 days; or
(e)    (i) the Borrower, any Guarantor or any Material Subsidiary or any
combination thereof shall default beyond any applicable period of grace in any
payment of principal of or interest on any Indebtedness for Borrowed Money
(other than Securitization Indebtedness of any Securitization Entity) on which
the Borrower, any Guarantor, any Material Subsidiary, or any combination thereof
is or are liable in an aggregate principal amount then outstanding of
$175,000,000 or more or (ii) an event of default (other than a failure to pay
principal or interest) as defined in any mortgage, indenture, agreement or
instrument under which there may be issued, or by which there may be secured or
evidenced, any such Indebtedness shall happen and shall result in such
Indebtedness becoming or being declared due and payable prior to the date on
which it could otherwise become due and payable; or
(f)    the Borrower, any Guarantor or any Material Subsidiary shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian or the like of itself or of all or a substantial part of its property,
(ii) become unable, admit in writing its inability or fail to pay its debts
generally as they become due, (iii) make a general assignment for the benefit of
creditors, (iv) be adjudicated a bankrupt or insolvent, (v) commence a voluntary
case under the federal bankruptcy laws of the United States of America or file a
voluntary petition or answer seeking reorganization, an arrangement with
creditors or an order for relief or seeking to take advantage of any insolvency
law or file an answer admitting the material allegations of a petition filed
against it in any bankruptcy, reorganization or insolvency proceeding, or action
shall be taken by it for the purpose of effecting any of the foregoing, or
(vi) if without the application, approval or consent of the Borrower, any
Guarantor or any Material Subsidiary, a proceeding shall be instituted in any
court of competent jurisdiction, under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking in respect of the
Borrower, any Guarantor or any Material Subsidiary an order for relief or an
adjudication in bankruptcy, reorganization, dissolution, winding up,
liquidation, a composition or arrangement with creditors, a readjustment of
debts, the appointment of a trustee, receiver, liquidator or custodian or the
like of the Borrower, any Guarantor or any Material Subsidiary or of all or any
substantial part of its assets, or other like relief in respect thereof under
any bankruptcy or insolvency law, and, if such




49



--------------------------------------------------------------------------------





proceeding is being contested by the Borrower, any Guarantor or any Material
Subsidiary in good faith, the same shall (A) result in the entry of an order for
relief or any such adjudication or appointment or (B) continue undismissed or
unstayed for any period of 60 consecutive days; or
(g)    one or more judgments or decrees shall be entered against the Borrower or
any of its Material Subsidiaries, any Guarantor, or any combination thereof
involving in the aggregate a liability (not paid or fully covered by insurance)
of $175,000,000 or more with respect to the Borrower, any of its Material
Subsidiaries, or any Guarantor, and such judgments or decrees shall not have
been vacated, dismissed, discharged, stayed, or bonded pending appeal within 30
days from the entry thereof; or
(h)    a Change in Control shall occur; or
(i)    an ERISA Event shall occur that, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect; or
(j)    this Agreement or any Subsidiary Guarantee by a Required Guarantor shall
fail to be in full force and effect other than in accordance with its terms or
as permitted hereby or any action is taken by the Borrower or any Required
Guarantor to assert the invalidity or unenforceability of any of the foregoing;
then, and in any such event, (A) if such event is an Event of Default specified
in clauses (iv), (v) or (vi) of clause (f) above with respect to the Borrower,
automatically the Commitments shall terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under the Loan Documents
shall immediately become due and payable, and (B) if such event is any other
Event of Default, any one or more of the following actions may be taken: with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall (i) by notice of
default to the Borrower, declare the Commitment to be terminated forthwith,
whereupon the Commitments shall immediately terminate; and (ii) by notice of
default to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under the Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
Presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and, except as expressly provided above in this Article 7, all
other notices of any kind are hereby expressly waived.
ARTICLE 8.    THE ADMINISTRATIVE AGENT
Section 8.1    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article 8 are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor any other Loan Party shall have rights as
a third-party beneficiary of any of such provisions (except for the Borrower
with respect to its consent right set forth in Section 8.7). It is understood
and agreed that the use of the term "agent" herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
Section 8.2    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same




50



--------------------------------------------------------------------------------





as though it were not the Administrative Agent, and such bank and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
it were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
Section 8.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing,
(i)    the Administrative Agent shall not be subject to any fiduciary or other
implied duties, covenants, functions, responsibilities, obligations or
liabilities regardless of whether a Default has occurred and is continuing,
(ii)    the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.1) provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law, and
(iii)    except as expressly set forth herein, the Administrative Agent shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.1) or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 8.4    Notice of Default. The Administrative Agent shall be deemed not
to have knowledge or notice of the occurrence of any Default or Event of Default
(other than an Event of Default described in Article 7(a)) unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a




51



--------------------------------------------------------------------------------





"notice of default". In the event that the Administrative Agent receives such a
notice or any notice pursuant to Section 5.1 or Section 5.2, the Administrative
Agent shall give prompt notice thereof to the Lenders. The Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders; provided that unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
Section 8.5    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
Section 8.6    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Section 8.7    Resignation of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided in this
paragraph, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation, the Required Lenders shall
have the right with the consent of the Borrower (not to be unreasonably withheld
or delayed; and provided that no consent of the Borrower shall be required
during the continuation of an Event of Default), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in the United States, or an Affiliate of any such bank. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent
(other than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent's resignation hereunder, the provisions of this
Article 8 and Section 9.5 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
Section 8.8    Non-Reliance on Administrative Agent by Other Lenders. Each
Lender acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and




52



--------------------------------------------------------------------------------





without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a Lender or assign or otherwise transfer its rights, interests and obligations
hereunder.
Section 8.9    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.8, and Section 9.5) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.8 and Section 9.5.
Section 8.10    Guaranty Matters. The Lenders authorize the Administrative Agent
to release any Guarantor from its obligations as a Guarantor under this
Agreement pursuant to a written request made by the Borrower, if (a) such
Guarantor ceases to be a Required Guarantor as a result of a transaction
permitted under this Agreement or (b) such Guarantor is an Elective Guarantor at
the time of such release. Any such request shall be accompanied by a certificate
of a Financial Officer of the Borrower certifying (which certification shall
constitute a representation and warranty by the Borrower hereunder) that (i) no
Event of Default then exists or will exist after giving effect to such release,
(ii) after giving pro forma effect to such release, the Borrower is in
compliance with Section 6.1(u) as of the end of the most recent fiscal quarter
for which financial statements have been delivered pursuant to Section 5.1, and
(iii) the conditions for release set forth in this Section 8.10 have been
satisfied. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent's authority to release
any Guarantor from its obligations under this Agreement pursuant to the terms
and conditions hereof.




53



--------------------------------------------------------------------------------





Section 8.11    No Duties. The Sole Lead Arranger and Sole Bookrunner shall not
have any duties, responsibilities or liabilities in such capacities under this
Agreement and the other Loan Documents other than the duties, responsibilities
and liabilities assigned to such entities in their capacities as Lenders or
Administrative Agent hereunder.
ARTICLE 9.    MISCELLANEOUS
Section 9.1    Amendments and Waivers. Subject to Section 2.11(a), neither this
Agreement, nor any Note, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 9.1. With the written consent of the Required Lenders, the
Administrative Agent and the Borrower may, from time to time, enter into written
amendments, supplements or modifications hereto for the purpose of adding any
provisions to this Agreement or any other Loan Document or changing in any
manner the rights of the Lenders or the Borrower hereunder or thereunder or
waiving, on such terms and conditions as the Administrative Agent may specify in
such instrument, any of the requirements of this Agreement or any other Loan
Document or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (a) extend the time of payment or maturity of any Loan or any installment
thereof or reduce the rate or extend the time of payment of interest thereon, or
reduce any fee payable to the Lenders hereunder, or reduce the principal amount
thereof, or increase the amount of any Lender's Commitment, in each case without
the consent of the Lender affected thereby, (b) eliminate or reduce the voting
rights of the Lenders under this Section 9.1 or reduce the percentage specified
in the definition of Required Lenders, or consent to the assignment or transfer
by the Borrower of any of its rights and obligations under this Agreement
(except in a transaction permitted by and consummated in accordance with clause
(ii) of Section 6.2), in each case without the written consent of all the
Lenders, (c) waive any condition precedent set forth in Section 4.1 or Section
4.2 hereunder without the consent of all Lenders, (d) change Section 2.12 in a
manner that would alter the pro rata treatment of Lenders or pro rata sharing of
payments required thereby or amend or modify the definition of Pro Rata Share,
without the written consent of all Lenders, (e) amend, modify or waive any
provision of Article 8 without the written consent of the then Administrative
Agent, (f) release the Initial Guarantor or release of all or substantially all
of the value of the Guarantees without the written consent of all the Lenders
(provided that no such consent shall be required in connection with any release
authorized by the Lenders under Section 8.10), or (g) amend, modify or waive any
provision of Article 10 without the written consent of each Guarantor. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former positions and rights hereunder and under the
outstanding Loans, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; but no such waiver shall extend to any subsequent
or other Default or Event of Default, or impair any right consequent thereon.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except as set forth in Section 2.19(b)(ii).
Notwithstanding the foregoing, the Administrative Agent and the Borrower may
amend any Loan Document to (i) correct any obvious errors, mistakes, omissions,
defects, or inconsistencies or (ii) to give effect to the provisions of the Fee
Letter, and such amendment shall become effective without any further consent of
any other party to such Loan Document other than the Administrative Agent and
the Borrower.




54



--------------------------------------------------------------------------------





Section 9.2    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to clause (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
The Borrower
and the Guarantors:
Phillips 66

2331 CityWest Blvd.
Houston, Texas 77042
Attention: Judith Vincent
Treasurer
Telephone: (832) 765-3559
Facsimile: (918) 977-9634
Email: DebtCompliance2@p66.com
With a copy to:
Phillips 66

2331 CityWest Blvd.
Houston, Texas 77042
Attention: Janet Greene - N1336
Senior Counsel – Finance and Treasury
Telephone: (832) 765-1240
Facsimile: (918) 977-9618
Email: Janet.Greene@p66.com
The Administrative Agent:
Mizuho Bank, Ltd.

Harborside Financial Center
1800 Plaza Ten
Jersey City, NY 07311
Attention: Joyce Raynor, Loan Administration,
Americas Business Operations Department
Telephone: (201) 626-9330
Email: Lau_agent@mizuhogroup.com
The Lenders:
To such Lender's address (or telecopy number)

set forth in its Administrative Questionnaire
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Article 2 by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender's receipt of an acknowledgement from the intended
recipient (such as by the "return receipt requested" function, as available,
return e-mail or other written acknowledgement), and (ii) posted to an




55



--------------------------------------------------------------------------------





internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 9.3    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
Section 9.4    Confidentiality. Each Lender shall maintain in confidence and not
disclose to any Person any non-public information furnished to it pursuant to
this Agreement and designated by the Borrower as such ("Confidential
Information") without the prior consent of the Borrower (including consent
pursuant to the terms of the Engagement Letter), subject to each Lender's
(a) obligation to disclose any Confidential Information pursuant to a request or
order under applicable Laws and regulations or pursuant to a subpoena or other
legal process, (b) right to disclose any Confidential Information requested by
any regulatory authority, (c) right to disclose any Confidential Information to
other Lenders, to bank examiners, to its Affiliates, to its and its Affiliates'
directors, officers, employees and agents, including auditors, counsel and other
advisors, to any prospective Participant and to any prospective New Lender
pursuant to Section 2.20 or prospective Purchasing Lender pursuant to Section
9.6(c) (subject to, in the case of prospective Participants, New Lenders and
Purchasing Lenders, the signing of a confidentiality agreement), (d) right to
disclose any Confidential Information in connection with any litigation or
dispute or the exercise of any remedy hereunder involving the Administrative
Agent or the Lenders and the Borrower or any of its Subsidiaries, (e) right to
disclose any Confidential Information on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the loans
and credit facilities provided under this Agreement, (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the loans and credit facilities provided under
this Agreement, or (iii) or to any credit insurance provider in connection with
credit insurance relating to the Borrower and its obligations, or (f) right to
disclose any Confidential Information to any creditor or direct or indirect
contractual counterparty in any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder or such creditor or contractual
counterparty's professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.4); provided, however, that Confidential
Information disclosed pursuant to clause (c), (d), (e) or (f) of this sentence
shall be so disclosed subject to such procedures as are reasonably calculated to
maintain the confidentiality thereof. Notwithstanding the foregoing provisions
of this Section 9.4, (i) the foregoing obligation of confidentiality shall not
apply to any Confidential Information that was known to such Lender or any of
their respective Affiliates prior to the time it received such Confidential
Information from the Borrower pursuant to this Agreement, other than as a result
of the disclosure thereof by a Person who, to the knowledge or reasonable belief
of such Lender, was prohibited from disclosing it by any duty of confidentiality
arising (under this Agreement or otherwise)




56



--------------------------------------------------------------------------------





by contract or law, and (ii) the foregoing obligation of confidentiality shall
not apply to any Confidential Information that becomes part of the public domain
independently of any act of such Lender not permitted hereunder or when
identical or substantially similar information is received by such Lender,
without restriction as to its disclosure or use, from a Person who was not
prohibited from disclosing it by any duty of confidentiality arising (under this
Agreement or otherwise) by contract or law. The obligations of each Lender under
this Section 9.4 shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.
Section 9.5    Expenses; Indemnity.
(a)    The Borrower agrees (i) to pay or reimburse the Administrative Agent and
the Sole Lead Arranger for all their out-of-pocket costs and expenses incurred
in connection with the development, preparation, negotiation and execution and,
with respect to the Administrative Agent only, administration, of this Agreement
and any other Loan Document and any other documents prepared in connection
herewith, and the consummation of the transactions contemplated hereby and
thereby, including the reasonable legal fees and disbursements of Hunton Andrews
Kurth LLP, counsel to the Administrative Agent, but excluding all other legal
fees and disbursements, (ii) to pay or reimburse the Administrative Agent for
all their costs and expenses incurred in connection with any amendment,
supplement or modification to this Agreement and any other Loan Document and any
other documents prepared in connection herewith, including the reasonable legal
fees and disbursements of a single law firm serving as counsel to the
Administrative Agent, but excluding all other legal fees and disbursements, and
(iii)  to pay or reimburse all out-of-pocket expenses incurred by the
Administrative Agent and any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent and any such Lender,
in connection with the enforcement or protection of its rights in connection
with this Agreement, including its rights under this Section 9.5, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
(b)    The Borrower shall indemnify the Administrative Agent, the Sole Lead
Arranger, each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom, (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Loan Parties or any of their respective
Subsidiaries, or any Environmental Liability related in any way to the Loan
Parties or any of their respective Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Sole Lead Arranger under Section
9.5(a) or Section 9.5(b), each Lender severally




57



--------------------------------------------------------------------------------





agrees to pay to the Administrative Agent or the Sole Lead Arranger, as the case
may be, such Lender's Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Sole Lead Arranger in its
capacity as such.
(d)    To the extent permitted by applicable Law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, any Loan or the use of the proceeds thereof; provided that, nothing in
this Section 9.5(d) shall relieve the Borrower of any obligation it may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.
(e)    All amounts due under this Section 9.5 shall be payable not later than 10
days after written demand therefor.
(f)    The agreements in this Section 9.5, including the Borrower's indemnity
obligations, shall survive repayment of the Loans and all other amounts payable
hereunder.
Section 9.6    Successors and Assigns; Participations; Purchasing Lenders.
(a)    This Agreement shall be binding upon and inure to the benefit of each of
the Borrower, the Lenders, the Administrative Agent, all future holders of the
Loans and their respective successors and assigns, except that the Borrower may
not assign or transfer any of its rights or obligations under this Agreement,
other than in connection with an assignment or transfer otherwise permitted
hereunder, without the prior written consent of each Lender.
(b)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time sell to one or more banks or other financial institutions
(each, a "Participant") participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender, or any
other interests of such Lender hereunder. In the event of any such sale by a
Lender of a participating interest to a Participant, such Lender's obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of its Loan for all purposes under
this Agreement, and the Borrower and the Administrative Agent shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the proviso in the second sentence of Section 9.1 that affects such
Participant. Without affecting the limitations in the preceding sentence, each
Participant shall be entitled to the benefits of Section 2.14, Section 2.15 and
Section 2.16 (subject to the requirements and limitations therein) with respect
to its participation in the Commitments and the Loans outstanding from time to
time; provided that such Participant (i) agrees to be subject to the provisions
of Section 2.17 and Section 2.18 as if it were a Lender, and (ii) shall not be
entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred, unless the sale of the participation to such
Participant is made with the Borrower's




58



--------------------------------------------------------------------------------





prior written consent. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.17 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.7(b) as though it were a Lender, provided
that such Participant agrees to be subject to Section 9.7(a) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant's interest in the Loans or other
obligations under the Loan Documents (the "Participant Register"); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(c)    Each Lender may, (i) with the consent of the Borrower (except that such
consent shall not be required (x) during the continuation of an Event of
Default, (y) in the case of any assignment to an existing Lender or an Affiliate
thereof, during the occurrence and continuation of a Default, or (z) for an
assignment by the Initial Lender to an Approved Lender on or before April 20,
2020 (the “Initial Syndication Period”), and which consent, when required, shall
not be unreasonably withheld), and the Administrative Agent (except that such
consent shall not be required for (x) any assignment to an existing Lender or an
Affiliate thereof or (y) for an assignment by the Initial Lender to an Approved
Lender during the Initial Syndication Period, and which consent, when required,
shall not be unreasonably withheld) or (ii) in consultation with the Borrower,
following the Initial Syndication Period and until the Syndication Date (as
defined in the Engagement Letter), in the case of any assignment to commercial
and investment banks whose senior, unsecured, long-term indebtedness (at the
time of such selection) has a rating by either S&P or Moody’s of at least A2 or
A, sell or assign to one or more Lenders or additional banks, financial
institutions or other entities (other than the Borrower, any of its Affiliates
or a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person)) (a "Purchasing
Lender") (other than a Purchasing Lender that is a Defaulting Lender or that
would be a Defaulting Lender upon becoming a Lender hereunder) all or part of
its rights and obligations under this Agreement pursuant to a duly executed
Assignment and Assumption; provided that (i) if such sale is not to one or more
existing Lenders or an Affiliate thereof, such sale shall be in a minimum amount
of $10,000,000 unless each of the Administrative Agent, and for so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
and (ii) the Commitment retained (if any) by such transferor Lender after such
sale shall be at least $10,000,000 unless each of the Administrative Agent, and
for so long as no Event of Default has occurred and is continuing, the Borrower,
otherwise consents. Notwithstanding the foregoing, any Lender may sell to one or
more Lenders or Purchasing Lenders designated by the Borrower all of its
Commitment and/or all of its rights and obligations under this Agreement
pursuant to an Assignment and Assumption as described in the preceding sentence
in connection with a purchase thereof effected pursuant to Section 2.18. Upon
(A) the execution of such Assignment and Assumption, (B) delivery of an executed
copy thereof to the Administrative Agent, (C) recordation of such transfer in
the Register and (D) payment by such Purchasing Lender to the Administrative
Agent of a registration and processing fee of $4,000 if such Purchasing Lender
is not a Lender prior to the execution of such Assignment and Assumption and
$2,000 otherwise (provided that the Administrative Agent in its sole discretion
may elect to waive such fee) and (E) payment to the Administrative Agent of any
additional amounts required by Section 9.6(e), from and after




59



--------------------------------------------------------------------------------





the Transfer Effective Date determined pursuant to such Assignment and
Assumption, such Purchasing Lender shall for all purposes be a Lender party to
this Agreement and shall have all the rights and obligations of a Lender under
this Agreement to the same extent as if it were an original party hereto and, in
the case of an Assignment and Assumption executed pursuant to Section 2.18 or
any other assignment permitted hereunder of all of a Lender's Commitment and/or
all of its rights and obligations under this Agreement, the transferor Lender
shall cease to be a party hereto, but shall continue to be entitled to the
benefits of Section 2.14, Section 2.15, Section 2.16 and Section 9.5, in each
case with respect to facts and circumstances occurring prior to the effective
date of such assignment. Such Assignment and Assumption shall be deemed to amend
this Agreement to the extent, and only to the extent, necessary to reflect the
addition of any Purchasing Lender that was not a Lender prior to the execution
of such Assignment and Assumption and the resulting adjustment of the
Commitments, Commitment Percentages, and Pro Rata Shares arising from the
purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under this Agreement. Upon the
consummation of any transfer to a Purchasing Lender pursuant to this Section
9.6(c), the transferor Lender, the Administrative Agent and the Borrower shall
make appropriate arrangements so that, if required, a replacement Note is issued
to such transferor Lender and a new Note or, as appropriate, a replacement Note,
is issued to such Purchasing Lender, in each case in principal amounts
reflecting their respective Commitment and/or Loans. Such new Notes shall be in
the form of the Notes replaced thereby.
(d)    The Administrative Agent shall maintain, acting solely for this purpose
as agent for the Borrower at its address referred to in Section 9.2, a copy of
each Assignment and Assumption delivered to it and a register (the "Register")
for the recordation of the names and addresses of the Lenders any Commitments
of, and principal amount (and stated interest) of the Loans owing to each Lender
from time to time. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
(e)    Upon its receipt of an Assignment and Assumption executed by a transferor
Lender, a Purchasing Lender, the Borrower and the Administrative Agent, and,
unless waived by the Administrative Agent pursuant to Section 9.6(c), payment by
the Purchasing Lender to the Administrative Agent of a registration and
processing fee of $4,000 if such Purchasing Lender is not a Lender prior to the
execution of such Assignment and Assumption and $2,000 otherwise, the
Administrative Agent shall (i) promptly accept such Assignment and Assumption,
(ii) on the Transfer Effective Date determined pursuant thereto record the
information contained therein in the Register and (iii) give notice of such
acceptance and recordation to the Lenders and the Borrower.
(f)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and




60



--------------------------------------------------------------------------------





obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this Section, then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(g)    The Borrower authorizes each Lender to disclose to any Participant or
Purchasing Lender (each, a "Transferee") and any prospective Transferee any and
all financial information (other than Confidential Information except as
permitted by Section 9.4) in such Lender's possession concerning the Borrower,
which has been delivered to such Lender by the Borrower pursuant to this
Agreement or which has been delivered to such Lender by the Borrower in
connection with such Lender's credit evaluation of the Borrower prior to
entering into this Agreement.
(h)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section 9.6 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(i)    The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue a Note to any Lender requiring a Note to facilitate transactions
of the type described in Section 9.6(h) above.
Section 9.7    Adjustments; Set‑off.
(a)    If any Lender (a "Benefited Lender") shall at any time receive any
payment of all or part of its Loans or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set‑off,
pursuant to events or proceedings of the nature referred to in clause (f) of
Article 7, or otherwise) in a greater proportion than any such payment to and
collateral received by any other Lender, if any, in respect of such other
Lender's Loans or interest thereon, such Benefited Lender shall purchase (for
cash at face value) from the other Lenders participations in the Loans, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, to the extent necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided, however, that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section 9.7 shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this Section 9.7 shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.
(b)    In addition to any rights and remedies of the Lenders provided by Law,
upon the occurrence and during the continuance of an Event of Default each
Lender and each of its respective Affiliates shall have the right, without prior
notice to any Loan Party, any such notice being expressly waived by such Loan
Party to the extent permitted by applicable Law, to set off and appropriate and
apply against the obligations under this Agreement any and all deposits (general
or special, time or demand, provisional or final), in any




61



--------------------------------------------------------------------------------





currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender to or for the credit or the
account of any Loan Party; provided that in the event that any Defaulting Lender
shall exercise any such right of set-off hereunder, (x) all amounts so set off
shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.19 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
The rights of each Lender and their respective Affiliates under this Section 9.7
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or its Affiliates may have. Each Lender agrees promptly to
notify the applicable Loan Party and the Administrative Agent after any such
set‑off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set‑off and application.
Section 9.8    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission, emailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties hereto shall be lodged with the Borrower and
the Administrative Agent.
Section 9.9    GOVERNING LAW. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 9.10    Jurisdiction; Venue. Any legal action or proceeding with respect
to this Agreement shall be brought in the courts of the State of New York
sitting in the County of New York, Borough of Manhattan, or of the United States
of America for the Southern District of New York and, by execution and delivery
of this Agreement, the Borrower and each Guarantor hereby accepts for and in
respect of its property, generally and unconditionally, the exclusive
jurisdiction of the aforesaid courts. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.2. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. Nothing herein
shall affect the right of the Administrative Agent or any Lender to commence
legal proceedings or otherwise proceed against the Borrower or the Guarantors in
any other jurisdiction. The Borrower and each Guarantor hereby irrevocably and
unconditionally waives any objection that it may now or hereafter have to the
venue of any action described in this Section 9.10, or that such proceeding was
brought in an inconvenient court, and agrees not to plead or claim the same.
Section 9.11    Survival. All covenants, agreements, representations and
warranties made herein and in any certificate, document or statement delivered
pursuant hereto or in connection herewith shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on




62



--------------------------------------------------------------------------------





any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid. The provisions of Section 2.14, Section 2.15, Section
2.16, Section 9.5 and Article 8 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.
Section 9.12    Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto with respect to its subject matter, and supersedes all
previous understandings, written or oral, with respect thereto.
Section 9.13    WAIVER OF JURY TRIAL. THE BORROWER, EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTE AND FOR ANY
COUNTERCLAIM THEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.13.
Section 9.14    Severability. Any provision of this Agreement or of any other
Loan Document which is prohibited, unenforceable or not authorized in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, unenforceability or non-authorization without invalidating the
remaining provisions hereof or thereof or affecting the validity, enforceability
or legality of any such provision in any other jurisdiction.
Section 9.15    [Reserved.]
Section 9.16    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.16 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.17    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.




63



--------------------------------------------------------------------------------





Section 9.18    Material Non-Public Information.
(a)    EACH LENDER ACKNOWLEDGES THAT THE CONFIDENTIAL INFORMATION AS DEFINED IN
SECTION 9.4 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Section 9.19    USA PATRIOT Act Notice. The Administrative Agent (for itself and
not on behalf of any Lender) and each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Patriot Act") hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.
Section 9.20    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates' understanding, that: (a) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm's-length
commercial transaction between the Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent and the Lenders are and have been acting solely as
principals and not as the financial advisors, agents or fiduciaries, for the
Borrower or any of its Affiliates; (c) the Administrative Agent and the Lenders
have not assumed and will not assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Lender advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
the Administrative Agent and the Lenders have no obligation to the Borrower or
any of its respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (d) the Administrative Agent, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its respective Affiliates,
and the Administrative




64



--------------------------------------------------------------------------------





Agent and the Lenders have no obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship.
Section 9.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 9.22    Nature of Lender Obligations. The respective obligations of the
Lenders under this Agreement are several and not joint, and no Lender will be
responsible for the failure of any other Lender to satisfy its obligations
hereunder.
Section 9.23    Acknowledgment Regarding Any Supported QFCs. To the extent and
only to the extent that the Loan Documents provide support, through a guarantee
or otherwise, for Hedging Agreements or any other agreement or instrument that
is a QFC (such support "QFC Credit Support" and each such QFC a "Supported
QFC"), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the "U.S. Special Resolution Regimes") in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a "Covered
Party") becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of




65



--------------------------------------------------------------------------------





the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.
ARTICLE 10.    REQUIRED GUARANTEE
Section 10.1    Guarantee. Each Guarantor, jointly and severally, hereby
unconditionally and irrevocably guarantees to the Administrative Agent and the
Lenders (the "Subsidiary Guarantee"), as primary obligor and not merely as
surety, the prompt and complete payment when due, whether at stated maturity, by
acceleration or otherwise, of all obligations of the Borrower now or hereafter
existing under this Agreement and any other Loan Document, whether for
principal, interest, fees, expenses or otherwise, including obligations which,
but for an automatic stay under Section 362(a) of the Bankruptcy Code or any
other insolvency law or other proceeding, would become due (such obligations
being hereinafter referred to as the "Guaranteed Obligations"), and agrees to
pay any and all expenses (including the legal fees, charges and disbursements of
counsel) incurred by the Administrative Agent and each Lender in enforcing any
rights under the Subsidiary Guarantee. No amendment or modification of the
Subsidiary Guarantee may be made without the prior written consent of each
Guarantor. Notwithstanding anything contained herein to the contrary, the
obligations of the each Guarantor under the Subsidiary Guarantee shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations under the Subsidiary Guarantee subject to avoidance under
Section 548 of the Bankruptcy Code (Title 11, United States Code) or any
comparable provisions of any applicable state law.
Section 10.2    Waiver of Subrogation. Notwithstanding any payment or payments
made by a Guarantor hereunder, or any set-off or application of funds of any
Guarantor by the Administrative Agent or any Lender, such Guarantor shall not be
entitled to be subrogated to any of the rights of the Administrative Agent and
the Lenders against the Borrower or against any collateral security or guarantee
or right of offset held by the Administrative Agent or the Lenders for the
payment of the Guaranteed Obligations, nor shall any Guarantor seek any
reimbursement from the Borrower in respect of payments made by the Guarantor
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Borrower are paid in full. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time when all of the Guaranteed
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor, in trust for the Administrative Agent and each Lender, segregated
from other funds of such Guarantor and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent, for the ratable benefit
of itself and the Lenders, in the exact form received by such Guarantor (duly
indorsed by such Guarantor, if required), to be applied against the Guaranteed
Obligations, whether mature or unmatured, in such order as any Lender may
determine.
Section 10.3    Amendments, etc. with respect to the Guaranteed Obligations.
Each Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against such Guarantor, and without notice to or
further assent by any Guarantor, any demand for payment of any of the Guaranteed
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender, as applicable, and any of the
Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other party upon or for any part thereof, or any collateral




66



--------------------------------------------------------------------------------





security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement, and any Note and any other document in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as any Lender may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Guaranteed Obligations
may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien or security interest at any time held by it
as security for the Guaranteed Obligations or for this Subsidiary Guarantee or
any property subject thereto.
Section 10.4    Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Subsidiary Guarantee or acceptance of this
Subsidiary Guarantee; the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Subsidiary Guarantee; and all dealings between the Borrower and the
Guarantors, on the one hand, and the Administrative Agent or any Lender, as
applicable, on the other, shall likewise be conclusively presumed to have been
had or consummated in reliance upon this Subsidiary Guarantee. Each Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower, such Guarantor or any other Guarantor
with respect to the Guaranteed Obligations. This Subsidiary Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to, and each Guarantor hereby expressly waives any defenses to
its obligations hereunder based upon (a) the validity or enforceability of this
Agreement, any Note, any of the Guaranteed Obligations or any collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender, (b)
any change in the time, manner or place of payment of, or in any other term of,
all or any of the Guaranteed Obligations or any other Guaranteed Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or any of its Subsidiaries or
otherwise, (c) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower against the Administrative Agent or any Lender, or (d) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or any Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Guaranteed Obligations, or
of any Guarantor under this Subsidiary Guarantee, in bankruptcy or in any other
instance. When pursuing its rights and remedies hereunder against the
Guarantors, the Administrative Agent and each Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against the
Borrower or any other Person or against any collateral security or guarantee for
the Guaranteed Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or such Lender, as applicable, to pursue
such other rights or remedies or to collect any payments from the Borrower or
any such other Person or to realize upon any such collateral security, or
guarantee or right of offset, shall not relieve the Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent
and the Lenders against each Guarantor.
Section 10.5    Reinstatement. This Subsidiary Guarantee shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or upon or as a result of




67



--------------------------------------------------------------------------------





the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any substantial part of its property, or
otherwise, all as though such payments had not been made.
Section 10.6    Payments. Each of the Guarantors and the Borrower hereby agrees
that the Guaranteed Obligations will be paid to the Administrative Agent, for
the account of the Administrative Agent and the Lenders, without set-off or
counterclaim in Dollars as expressed to be payable hereunder and under any Note,
in immediately available funds at the office of the Administrative Agent
specified in Section 9.2.
Section 10.7    Additional Guarantors. Upon the execution and delivery by any
Person of a Guarantee Joinder and other required documents as provided in
Section 5.9, such Person shall be a Guarantor and shall be a party hereto as if
an original signatory hereto.
[Remainder of Page Intentionally Blank; Signature Pages Follow]




68



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BORROWER:
PHILLIPS 66
By:    /s/ Judith A. Vincent
Name: Judith A. Vincent
Title: Vice President and Treasurer
INITIAL GUARANTOR:
PHILLIPS 66 COMPANY
By:    /s/ Judith A. Vincent
Name: Judith A. Vincent
Title: Vice President and Treasurer




--------------------------------------------------------------------------------







MIZUHO BANK, LTD.,
as Administrative Agent and a Lender
By:    /s/ Brittany Starck Pinkerton
Name: Brittany Starck Pinkerton
Title: Managing Director







--------------------------------------------------------------------------------







SCHEDULE I
COMMITMENTS


Lender


Commitment
Mizuho Bank, Ltd.
$1,000,000,000
 
 
Total
$1,000,000,000












--------------------------------------------------------------------------------






SCHEDULE II
SUBORDINATION TERMS
As used herein, (a) "Subordinated Debt" means loans made by [describe payee]
("Payee") to any Subordinated Obligor (as defined below), which loans may (but
need not) be evidenced by notes made by a Subordinated Obligor to the order of
Payee, as such loans may be renewed, consolidated, amended, extended, or
otherwise modified, together with interest and premium, if any, thereon and
other amounts payable in respect thereof, including any interest accruing after
the date of filing of any Proceeding as hereinafter defined, (b) "this
Subordination Agreement" means the provisions of this [Article], (c) "payment in
full" or "paid in full" when used in respect of the Senior Obligations means
such time all Obligations (as defined in the Credit Agreement described below)
(other than contingent indemnification obligations not yet due and payable) have
been paid in full in cash, and (d) "including" means "including without
limitation", and (e) "Person" has the meaning set forth in the Credit Agreement.
Section 1.    Subordination. (a) The payment of any amounts owing in respect of
the Subordinated Debt shall be subordinated, to the extent and in the manner
hereinafter set forth, to the following (collectively, the "Senior
Obligations"): (i) all Obligations as defined in Credit Agreement dated as of
March 19, 2020, among Phillips 66 (the "the Borrower"), Phillips 66 Company (the
"Initial Guarantor"), the lenders from time to time party thereto (the
"Lenders"), and Mizuho Bank, Ltd., as administrative agent for the Lenders (in
such capacity, including any successors thereto, the "Administrative Agent") (as
amended and as the same may be further amended, restated, renewed, extended,
increased, refinanced, supplemented or otherwise modified from time to time, the
"Credit Agreement"), (ii) all obligations under the Subsidiary Guarantee
contained in (and as defined in) the Credit Agreement, made by the Initial
Guarantor in favor of the Administrative Agent and the Lenders, and (iii) all
obligations under any other guaranty made by any Subsidiary (as defined in the
Credit Agreement) in favor of the Administrative Agent and the Lenders (the
makers of any such guaranty, together with the Initial Guarantor, collectively,
the "Guarantors" and together with the Borrower, collectively, the "Subordinated
Obligors" and each, a "Subordinated Obligor"), as each such agreement or
guaranty described in the foregoing clauses (i) through (iii) may have been or
may be amended, restated, renewed, extended, increased, substituted, refinanced,
restructured, replaced, supplemented or otherwise modified from time to time,
and in each case including interest thereon accruing after the commencement of
any Proceeding, whether or not such interest is an allowed claim in such
Proceeding.
(b)    As used in this Subordination Agreement, the term "Proceeding" means any
of the following in respect of a Subordinated Obligor or its assets or property:
insolvency or bankruptcy proceedings, any receivership, reorganization or other
similar proceedings, any distribution of assets, an assignment for the benefit
of creditors or a marshalling of assets and liabilities, or proceedings for
voluntary or involuntary liquidation, dissolution or other winding up of a
Subordinated Obligor, whether or not involving insolvency or bankruptcy. In the
event of a Proceeding, then:
(i)    the holders of the Senior Obligations shall be entitled to receive
payment in full of all Senior Obligations before Payee shall receive any payment
or distribution on account of Subordinated Debt, and
(ii)    any payment by, or on behalf of, or distribution of the assets of, a
Subordinated Obligor of any kind or character on account of the Subordinated
Debt, whether in cash, securities, property or otherwise, to which Payee would
be entitled except for the provisions of this Subordination Agreement shall be
paid or delivered by the Person making such payment or







--------------------------------------------------------------------------------





distribution (whether a trustee in bankruptcy, a receiver, custodian,
liquidating trustee or any other Person) directly to the holders of the Senior
Obligations or the Administrative Agent acting on their behalf, payable in
accordance with the terms of the Credit Agreement, until the payment in full of
all Senior Obligations.
(c)    Upon the occurrence and during the continuation of an Event of Default as
defined in the Credit Agreement, Payee agrees not to ask, demand, sue for or
take or receive from any Subordinated Obligor in cash, securities, property or
otherwise, or by setoff, purchase, redemption (including from or by way of
collateral) or otherwise, payment of all or any part of the Subordinated Debt,
until payment in full of all Senior Obligations.
(d)    Payee agrees that no payment or distribution to holders of Senior
Obligations pursuant to the provisions of this Subordination Agreement shall
entitle Payee to exercise any rights of subrogation in respect thereof, all of
which are expressly waived herein, until the Senior Obligations have been paid
in full.
(e)    Without the prior written consent of the Administrative Agent, no
Subordinated Obligor shall give, or permit to be given and Payee shall not
receive, accept or demand, any lien to secure any Subordinated Obligations, on
any cash, securities, property or other assets, whether now existing or
hereafter acquired, of any Subordinated Obligor.
Section 2.    Waivers and Consents.
(a)    Payee waives (i) promptness, diligence, notice of acceptance and any
other notice with respect to the Senior Obligations and this Subordination
Agreement and any requirement that the Administrative Agent or any Lender
exhaust any right or take any action against any Subordinated Obligor or any
other Person or any of their respective assets.
(b)    All rights and interests of the holders of Senior Obligations hereunder,
and all agreements and obligations of Payee and Subordinated Obligors under this
Subordination Agreement, shall remain in full force and effect irrespective of:
(i) any lack of validity or enforceability of any Credit Agreement or any other
Loan Document as therein defined, or any agreement or instrument relating
thereto; (ii) any change in the time, manner or place of payment of, or in any
other term of, the Senior Obligations, or any other amendment or waiver of or
any consent to or departure from the Credit Agreement or any other Loan
Document, including any increase in the Senior Obligations or extension of the
maturity thereof; (iii) any holder of Senior Obligations releasing any
Subordinated Obligor from all or any part of the Senior Obligations by operation
of law or otherwise, (iv) any enforcement or failure to enforce, or any delay in
enforcing, any Loan Document; or (v) any other circumstance which might
otherwise constitute a defense available to, or a discharge of, any Subordinated
Obligor or Payee or third party guarantor or surety other than payment in full
of the Senior Obligations.
(c)    No present or future holder of Senior Obligations shall be prejudiced in
its right to enforce subordination of Payee by any act or failure to act on the
part of any Subordinated Obligor whether or not such act or failure shall give
rise to any right of rescission or other claim or cause of action on the part of
Payee.
Section 3.    Reinstatement. This Subordination Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any Senior Obligations is rescinded or must otherwise be returned by any holder
of Senior Obligations in connection with any Proceeding, all as though such
payment had not been made.







--------------------------------------------------------------------------------





Section 4.    Termination. This Subordination Agreement shall in all respects be
a continuing agreement and shall remain in full force and effect until the
earlier of (a) the payment in full of the Senior Obligations and (b) the payment
in full in cash of the Subordinated Debt. Upon such payment in full, this
Subordination Agreement shall terminate (subject to Section 3 hereof); provided
that the parties hereto agree to each execute such instruments as may be
reasonably requested by any other party hereto to further evidence such
termination.
Section 5.    Amendments, Etc. No amendment or waiver of any provision of this
Subordination Agreement nor consent to any departure by Payee or any
Subordinated Obligor therefrom shall in any event be effective unless the same
shall be in writing and signed by the Administrative Agent and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.
Section 6.    Rights of Payee. The provisions of the foregoing paragraphs with
respect to subordination are solely for the purpose of defining the relative
rights of the holders of Senior Obligations on the one hand, and Payee on the
other hand, and none of such provisions shall impair, as between any
Subordinated Obligor and Payee, the obligation of such Subordinated Obligor,
which is unconditional and absolute, to pay to Payee the principal and interest
under the Subordinated Debt in accordance with its terms, nor shall anything in
such provisions prevent Payee from exercising all remedies otherwise permitted
by applicable law or hereunder upon default hereunder, subject to the rights of
holders of Senior Obligations under such provisions.
Section 7.    Third-Party Beneficiaries. The holders of Senior Obligations are
entitled to the benefits of the foregoing subordination provisions and are
third-party beneficiaries thereof.
Section 8.    Governing Law. THIS SUBORDINATION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.











--------------------------------------------------------------------------------






SCHEDULE 3.5
LITIGATION
None.







--------------------------------------------------------------------------------






SCHEDULE 6.4
TRANSACTIONS WITH AFFILIATES
None.











--------------------------------------------------------------------------------






ANNEX A
Pricing Grid
Senior Debt Ratings
Level 1


Level 2
Level 3
Level 4
Level 5
A+ or A1
(or higher)
A or A2
A- or A3
BBB+ or Baa1
BBB or Baa2 (or lower)
Applicable Margin for Eurodollar Loans
1.250%
1.375%
1.500%
1.625%
1.750%
Applicable Margin for Reference Rate Loans
0.250%
0.375%
0.500%
0.625%
0.750%



The foregoing pricing grid is based upon the Borrower's Senior Debt ("Index
Debt") ratings as determined from time to time by S&P and Moody's. For purposes
of the foregoing, (i) if both S&P and Moody's shall not have in effect a rating
for the Index Debt (other than by reason of the circumstances referred to in the
last sentence of this paragraph), then such rating agencies shall be deemed to
have established a rating in Level 6, (ii) in the event either S&P or Moody's
shall not have in effect a rating for the Index Debt (other than by reason of
the circumstances referred to in the last sentence of this paragraph), then the
foregoing pricing grid will be based upon the Borrower's Index Debt ratings as
determined solely with respect to the other rating agency, (iii) in the event
that the Borrower's Index Debt ratings from S&P and Moody's fall in different
levels, then the Applicable Margin in the above pricing grid will be that
applicable to the higher rating, unless one of the two ratings is two or more
levels lower than the other, in which case the Applicable Margin in the above
pricing grid will be that applicable to the rating one level lower than the
higher rating, and (iv) if the ratings established or deemed to have been
established by S&P and Moody's for the Index Debt shall be changed (other than
as a result of a change in the rating system of S&P or Moody's), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Margin shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of S&P or Moody's shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the rating
most recently in effect prior to such change or cessation.









--------------------------------------------------------------------------------


EXHIBIT A


FORM OF NOTE
New York, New York
March 19, 2020
FOR VALUE RECEIVED, PHILLIPS 66, a Delaware corporation (the “Borrower”),
promises to pay [________] (the “Lender”) at the office of Mizuho Bank, Ltd.,
located at [________], on the Maturity Date (as defined in the Credit Agreement
referred to below) in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of all Loans
made by the Lender to the Borrower pursuant to Section 2.1 of the Credit
Agreement. The Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time from the date
hereof and, to the extent permitted by law, accrued interest in respect hereof
at the rates and on the dates specified in Section 2.9 of the Credit Agreement.
The holder of this Note is authorized to record the date and amount of each Loan
made by the Lender pursuant to Section 2.1 of the Credit Agreement, each payment
of principal with respect thereto, and each conversion or continuation made
pursuant to Section 2.6 of the Credit Agreement, on the schedules annexed hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, and any such recordation shall constitute prima
facie evidence, absent manifest error, of the accuracy of the information
recorded; provided that failure by the Lender to make any such recordation or
any error in such recordation shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement dated as of
March 19, 2020, among Phillips 66, as the Borrower, Phillips 66 Company, as the
Initial Guarantor, the Lender, certain other banks and financial institutions
parties thereto, and Mizuho Bank, Ltd., as Administrative Agent (as amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein and not otherwise defined herein being used herein as
therein defined), is entitled to the benefits thereof and is subject to optional
and mandatory prepayment in whole or in part as provided therein. The Borrower
agrees to pay expenses incurred by the Lender in connection with the enforcement
of its rights and remedies under the Credit Agreement and this Note as provided
in Section 9.5 of the Credit Agreement.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.


        Exhibit A – Page 1
HOU:3771695.5

--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY, CONSTRUED, AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
PHILLIPS 66


By:
Name:
Title


Signature Page to Note
HOU:3771695.5

--------------------------------------------------------------------------------






Page 1
of Schedule to
Note


REFERENCE RATE LOANS, CONVERSIONS AND
PAYMENTS OF REFERENCE RATE LOANS
Date
Amount of Reference Rate Loans Made or Converted from Eurodollar Loans
Amount of Reference Rate Loans Paid or Converted into Eurodollar Loans
Unpaid Principal Balance of Reference Rate Loans
Notation Made By
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________







HOU:3771695.5

--------------------------------------------------------------------------------






Page 2
of Schedule to
Note


EURODOLLAR LOANS, CONVERSIONS
AND PAYMENTS OF EURODOLLAR LOANS


Date
Amount of
Eurodollar
Loans Made
or Converted
from Reference
Rate Loans
Interest
Period and
Eurodollar
Rate with
Respect
Thereto


Amount of
Eurodollar
Loans
Paid or
Converted into
Reference
Rate Loans
Unpaid
Principal
Balance of
Eurodollar
Loans
Notation Made By
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________





HOU:3771695.5

--------------------------------------------------------------------------------


EXHIBIT B


[Intentionally Deleted]


Exhibit B – Page 1
HOU:3771695.5

--------------------------------------------------------------------------------


EXHIBIT C


FORM OF BORROWING REQUEST
Mizuho Bank, Ltd., as Administrative Agent
Harborside Financial Center
1800 Plaza Ten
Jersey City, NY 07311
Attention: Joyce Raynor, Loan Administration,
Americas Business Operations Department
Telephone: (201) 626-9330
Email: Lau_agent@mizuhogroup.com                                [Date]


Reference: Phillips 66


Ladies and Gentlemen:


The undersigned, PHILLIPS 66, refers to the Credit Agreement dated as of March
19, 2020 (as amended, supplemented, or otherwise modified from time to time, the
“Credit Agreement,” with terms defined therein and not otherwise defined herein
being used herein as therein defined), among the undersigned, Phillips 66
Company, as the Initial Guarantor, Mizuho Bank, Ltd., as Administrative Agent,
and the Lenders. The undersigned hereby gives you notice, irrevocably, pursuant
to Section 2.3 of the Credit Agreement, that the undersigned hereby requests a
borrowing under the Credit Agreement, and with respect thereto sets forth below
the information relating to such borrowing (the “Proposed Borrowing”) as
required by Section 2.3 of the Credit Agreement:
(i)    The aggregate amount of the Proposed Borrowing is $______.
(ii)    The Business Day of the Proposed Borrowing is _________________.
(iii)    The Type of the Proposed Borrowing is [a Eurodollar Loan] [a Reference
Rate Loan] [or specify combination thereof].
[(iv)    The Interest Period for each Eurodollar Loan made as part of the
Proposed Borrowing is [__] month[s].]
[Signature Page to Follow]




Exhibit B – Page 1
HOU:3771695.5

--------------------------------------------------------------------------------






Very truly yours,




PHILLIPS 66






By:
Name:    
Title:    






Signature Page to Borrowing Request
HOU:3771695.5

--------------------------------------------------------------------------------


EXHIBIT D


FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims,
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.    Assignor:        ______________________________
2.    Assignee:        ______________________________
                
3.    Borrower:        Phillips 66, a Delaware corporation
4.    Administrative Agent:    Mizuho Bank, Ltd.,
                                as the administrative agent under the Credit
Agreement
5.    Credit Agreement:    Credit Agreement dated as of March 19, 2020, among
Phillips 66, a Delaware corporation, Phillips 66 Company, a Delaware
corporation, the Lenders from time to time parties thereto, and Mizuho Bank,
Ltd., as Administrative Agent


Exhibit D – Page 1
HOU:3771695.5

--------------------------------------------------------------------------------





6.    Assigned Interest:
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans1
$
$
%
$
$
%
$
$
%



Effective Date: _____________ ___, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable Laws, including federal and state securities Laws.


[REMAINDER OF PAGE INTENTIONALLY BLANK;
SIGNATURES BEGIN ON NEXT PAGE]




























1    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.


Exhibit D – Page 2
HOU:3771695.5

--------------------------------------------------------------------------------








The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:
 
 
Name:
Title:





ASSIGNEE
[NAME OF ASSIGNEE]
 
By:
 
 
Name:
Title:







Signature Page to Assignment and Assumption
HOU:3771695.5

--------------------------------------------------------------------------------






[Consented to and]2 Accepted:
Mizuho Bank, Ltd., as Administrative Agent




By_________________________________
Name:
Title:
















[Consented to:


Phillips 66


By_________________________________
Name:
Title:]3 




























2 To be added only if consent of the Administrative Agent is required by the
terms of the Credit Agreement.
3 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.




Signature Page to Assignment and Assumption
HOU:3771695.5

--------------------------------------------------------------------------------






Annex 1 To Exhibit D
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance, or other adverse claim, and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties, or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates, or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates, or any other Person of any of their respective
obligations under the Credit Agreement.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby, and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1(a) and (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees, and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, construed, and interpreted in accordance with, the law of the State of
New York.




Exhibit D – Page 5
HOU:3771695.5

--------------------------------------------------------------------------------






EXHIBIT E-1
FORM OF
NEW LENDER AGREEMENT


This New Lender Agreement dated as of __________, 202__ (this “Agreement”) is by
and among Phillips 66, a Delaware corporation (the “Borrower”),
_______________________ (“New Lender”) and Mizuho Bank, Ltd., in its capacity as
administrative agent (the “Administrative Agent”) under the Credit Agreement
dated as of March 19, 2020 (as the same may be amended or otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, Phillips 66
Company (the “Initial Guarantor”), the Lenders party thereto, and Mizuho Bank,
Ltd., as Administrative Agent. Capitalized terms used herein and not otherwise
defined shall have the respective meanings assigned thereto in the Credit
Agreement.
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Commitments under the Credit Agreement by agreeing with
banks, financial institutions or other entities that are not Lenders to provide
new Commitments.
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Commitments pursuant to such Section 2.20 of the
Credit Agreement and has offered to the New Lender the opportunity to
participate in all or a portion of the increased Commitments.
WHEREAS, the undersigned New Lender desires to become a Lender under the Credit
Agreement and extend Loans to the Borrower in accordance with the terms thereof,
and the Administrative Agent desires to consent thereto.
NOW, THEREFORE, the parties hereto agree as follows:
1.    Loan Documents. The New Lender hereby acknowledges receipt of copies of
the Credit Agreement and the other Loan Documents.
2.    Joinder to Credit Agreement. By executing and delivering this Agreement,
the New Lender hereby agrees (a) to become a party to the Credit Agreement as a
Lender as defined therein and (b) to be bound by all the terms, conditions,
representations, and warranties of the Credit Agreement and the other Loan
Documents applicable to Lenders. The New Lender is hereby added to the Credit
Agreement as a Lender, and all references to the Lenders in the Loan Documents
shall be deemed to include the New Lender. The Commitment of the New Lender
shall be $__________ and the increased total Commitments shall be $__________.
3.    Consent. The Administrative Agent hereby consents to the addition of the
New Lender as a Lender under the Credit Agreement.
4.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
5.    Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, and
may be delivered by electronic or facsimile means, and each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.


Exhibit E-1 – Page 1
HOU:3771695.5

--------------------------------------------------------------------------------





6.    New Lender Credit Decision. The New Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the information contained in the Credit Agreement and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and to agree to the
various matters set forth herein. The New Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement.
7.    Representation and Warranties of the Borrower. The Borrower represents and
warrants as follows:
(a)
The execution, delivery and performance by the Borrower of this Agreement (i)
are within its corporate or other organizational powers, have been duly
authorized by all necessary corporate or other organizational action, (ii)
require no consent or approval of, or other action by or in respect of , or
registration or filing with, any Governmental Authority, (iii) do not contravene
or constitute a breach or default under, any of its Organization Documents, (iv)
do not contravene any applicable Law or regulation, and (v) do not result in the
creation or imposition of any Lien prohibited by the Credit Agreement on any
assets of the Borrower or any Subsidiaries, except, in the cases of clauses (ii)
and (iv), as would not reasonably be expected to result in a Material Adverse
Effect..

(b)
This Agreement constitutes a valid and binding agreement, enforceable against it
in accordance with its terms, except as may be limited by applicable bankruptcy,
moratorium, insolvency or similar Laws affecting the rights of creditors
generally and general principles of equity.

(c)
The aggregate amount of all increases in Commitments pursuant to Section 2.20 of
the Credit Agreement, including the increase set forth herein, does not exceed
the aggregate amount of increases allowed pursuant to Section 2.20(f) of the
Credit Agreement.

(d)
No Default or Event of Default has occurred and is continuing.

(e)
[The Subsidiaries of the Borrower party hereto constitute all of the Required
Guarantors.]

8.
Representations and Warranties of the Guarantors. Each Guarantor party hereto
represents and warrants as follows:

(a)
The execution, delivery and performance by such Guarantor of this Agreement (i)
are within its corporate or other organizational powers, have been duly
authorized by all necessary corporate or other organizational action, (ii)
require no consent or approval of, or other action by or in respect of , or
registration or filing with, any Governmental Authority, (iii) do not contravene
or constitute a breach or default under, any of its Organization Documents, (iv)
do not contravene any applicable Law or regulation, and (v) do not result in the
creation or imposition of any Lien prohibited by the Credit Agreement on any
assets of the Borrower or any Subsidiaries, except, in the cases of clauses (ii)
and (iv), as would not reasonably be expected to result in a Material Adverse
Effect.

(b)
This Agreement constitutes a valid and binding agreement, enforceable against it
in accordance with its terms, except as may be limited by applicable bankruptcy,
moratorium,



Exhibit E-1 – Page 2
HOU:3771695.5

--------------------------------------------------------------------------------





insolvency or similar Laws affecting the rights of creditors generally and
general principles of equity.
9.    Expenses. The Borrower agrees to pay on demand all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Agreement, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto.
10.    Ratification. Each of the Borrower and the Initial Guarantor hereby
ratifies all of its respective Obligations under the Credit Agreement, the
Notes, and the other Loan Documents to which it is a party, and agrees and
acknowledges that the Credit Agreement and the other Loan Documents to which it
is a party shall continue in full force and effect after giving effect to this
Agreement. Nothing in this Agreement extinguishes, novates or releases any right
or claim of any of the Lenders or the Administrative Agent created by or
contained in any of such documents nor is such Person released from any
covenant, warranty or obligation created by or contained herein.
[Signatures on following page]


Exhibit E-1 – Page 3
HOU:3771695.5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized, as of the date first
above written.
NEW LENDER:
[INSERT NAME OF NEW LENDER]
By:
Name:
Title:


Accepted and agreed to as of the date first above written:
PHILLIPS 66
By:

Name:

Title:


PHILLIPS 66 COMPANY
By:

Name:

Title:


[ADDITIONAL REQUIRED GUARANTOR]




By:

Name:

Title:


MIZUHO BANK, LTD., Administrative Agent
By:

Name:

Title:




Exhibit E-1 – Page 4
HOU:3771695.5

--------------------------------------------------------------------------------






EXHIBIT E-2
FORM OF
COMMITMENT INCREASE AGREEMENT


This Commitment Increase Agreement dated as of ________________, 202___ (this
“Agreement”) is by and among Phillips 66, a Delaware corporation (the
“Borrower”), _______________________ (“Increasing Lender”) and Mizuho Bank,
Ltd., in its capacity as administrative agent (the “Administrative Agent”) under
the Credit Agreement dated as of March 19, 2020 (as the same may be amended or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, Phillips 66 Company (the “Initial Guarantor”), the Lenders party
thereto, and Mizuho Bank, Ltd., as Administrative Agent. Capitalized terms used
herein and not otherwise defined shall have the respective meanings assigned
thereto in the Credit Agreement.
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase of the aggregate Commitments under the Credit Agreement by
agreeing with a Lender to increase that Lender’s Commitment; and
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the total Commitments to $____________ pursuant to Section
2.20 of the Credit Agreement by increasing the Commitment of the Increasing
Lender from $____________ to $____________.
NOW, THEREFORE, the parties hereto agree as follows:
1.    Increase of Commitment. Pursuant to Section 2.20 of the Credit Agreement,
the Commitment of the Increasing Lender is hereby increased from $____________
to $____________.
2.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
3.    Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, and
may be delivered by electronic or facsimile means, and each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
4.    Increasing Lender Credit Decision. The Increasing Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the information contained in the Credit Agreement and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and to agree to the
various matters set forth herein. The Increasing Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement.
5.    Representation and Warranties of the Borrower. The Borrower represents and
warrants as follows:
(a)
The execution, delivery and performance by the Borrower of this Agreement (i)
are within its corporate or other organizational powers, have been duly
authorized by all necessary



Exhibit E-2 – Page 1
HOU:3771695.5

--------------------------------------------------------------------------------





corporate or other organizational action, (ii) require no consent or approval
of, or other action by or in respect of , or registration or filing with, any
Governmental Authority, (iii) do not contravene or constitute a breach or
default under, any of its Organization Documents, (iv) do not contravene any
applicable Law or regulation, and (v) do not result in the creation or
imposition of any Lien prohibited by the Credit Agreement on any assets of the
Borrower or any Subsidiaries, except, in the cases of clauses (ii) and (iv), as
would not reasonably be expected to result in a Material Adverse Effect.
(b)
This Agreement constitutes a valid and binding agreement, enforceable against it
in accordance with its terms, except as may be limited by applicable bankruptcy,
moratorium, insolvency or similar Laws affecting the rights of creditors
generally and general principles of equity.

(c)
The aggregate amount of all increases in Commitments pursuant to Section 2.20 of
the Credit Agreement, including the increase set forth herein, does not exceed
the aggregate amount of increases allowed pursuant to Section 2.20(f) of the
Credit Agreement.

(d)
No Default or Event of Default has occurred and is continuing.

(e)
[The Subsidiaries of the Borrower party hereto constitute all of the Required
Guarantors.]

6.
Representations and Warranties of the Guarantors. Each Guarantor party hereto
represents and warrants as follows:

(a)
The execution, delivery and performance by such Guarantor of this Agreement (i)
are within its corporate or other organizational powers, have been duly
authorized by all necessary corporate or other organizational action, (ii)
require no consent or approval of, or other action by or in respect of , or
registration or filing with, any Governmental Authority, (iii) do not contravene
or constitute a breach or default under, any of its Organization Documents, (iv)
do not contravene any applicable Law or regulation, and (v) do not result in the
creation or imposition of any Lien prohibited by the Credit Agreement on any
assets of the Borrower or any Subsidiaries, except, in the cases of clauses (ii)
and (iv), as would not reasonably be expected to result in a Material Adverse
Effect.

(b)
This Agreement constitutes a valid and binding agreement, enforceable against it
in accordance with its terms, except as may be limited by applicable bankruptcy,
moratorium, insolvency or similar Laws affecting the rights of creditors
generally and general principles of equity.

7.    Expenses. The Borrower agrees to pay on demand all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Agreement, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto.
8.    Ratification. Each of the Borrower and the Initial Guarantor hereby
ratifies all of its respective Obligations under the Credit Agreement, the
Notes, and the other Loan Documents to which it is a party, and agrees and
acknowledges that the Credit Agreement and the other Loan Documents to which it
is a party shall continue in full force and effect after giving effect to this
Agreement. Nothing in this Agreement extinguishes, novates or releases any right
or claim of any of the Lenders or the Administrative Agent created by or
contained in any of such documents nor is such Person released from any
covenant, warranty or obligation created by or contained herein.


Exhibit E-2 – Page 2
HOU:3771695.5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized, as of the date first
above written.
[INCREASING LENDER]
By:
Name:
Title:
Accepted and agreed to as of the date first above written:
BORROWER:


PHILLIPS 66


By:

Name:

Title:


GUARANTOR(S):


PHILLIPS 66 COMPANY


By:

Name:

Title:


[ADDITIONAL REQUIRED GUARANTOR]


By:

Name:

Title:








Exhibit E-2 – Page 3
HOU:3771695.5

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
MIZUHO BANK, LTD., Administrative Agent
By:

Name:

Title:








Exhibit E-2 – Page 4
HOU:3771695.5

--------------------------------------------------------------------------------


EXHIBIT F








FORM OF GUARANTEE JOINDER


This Guarantee Joinder is dated as of _________ and is made by ___________, a
_______________ (“Additional Guarantor”), in favor of Mizuho Bank, Ltd., as
administrative agent (the “Administrative Agent”), and the Lenders (as defined
below). All capitalized terms not defined herein shall have the meaning ascribed
to them in the Credit Agreement hereinafter referenced.
RECITALS
WHEREAS, PHILLIPS 66, a Delaware corporation (the “Borrower”), is party to that
certain Credit Agreement dated as of March 19, 2020, among the Borrower, the
Initial Guarantor, the several banks and financial institutions from time to
time parties thereto (collectively, the “Lenders”; individually, a “Lender”),
and the Administrative Agent (as amended, supplemented, or otherwise modified
from time to time, the “Credit Agreement”); and
WHEREAS, Additional Guarantor has agreed to execute and deliver this Guarantee
Joinder in order to become a party to the Credit Agreement as a Guarantor
thereunder.
NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Lenders to continue to extend credit to the Borrower in accordance with the
Credit Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Additional Guarantor, for the
benefit of the Administrative Agent and the Lenders, hereby agrees as follows:
1. Additional Guarantor shall be a Guarantor for purposes of the Credit
Agreement, effective from the date hereof, and agrees to perform all of the
obligations of a Guarantor under, and to be bound in all respects by the terms
of, the Credit Agreement applicable to Guarantors (including all waivers,
releases, indemnifications, and submissions set forth therein), all of which
terms are incorporated herein by reference, as if Additional Guarantor were a
signatory party thereto; and, accordingly, Additional Guarantor hereby, jointly
and severally with the other Guarantors party to the Credit Agreement,
unconditionally and irrevocably guarantees the prompt and complete payment when
due, whether at stated maturity, by acceleration or otherwise, of the Guaranteed
Obligations, and further agrees to pay any and all expenses (including the legal
fees, charges, and disbursements of counsel) incurred by any Lender in enforcing
any rights under the Required Guarantee, in all respects upon the terms set
forth in the Credit Agreement. [Notwithstanding anything contained herein or in
the Required Guarantee to the contrary, the obligations of the Additional
Guarantor under the Required Guarantee shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations under the
Required Guarantee subject to avoidance under Section 548 of the Bankruptcy Code
(Title 11, United States Code) or any comparable provisions of any applicable
state law.]4 


2. From and after the date hereof, all references to the “Guarantors,” or each
individual “Guarantor,” in the Credit Agreement shall be deemed to include
Additional Guarantor, in addition to the other Guarantors, as if Additional
Guarantor were a signatory party thereto. In addition, all references to
[“Required Guarantors”] [“Elective Guarantors”] in the Credit Agreement shall be
deemed to include Additional Guarantor (which references may change after the
date hereof in accordance with the terms of the Credit Agreement).
4 Include this provision if Additional Guarantor is a Subsidiary of the
Borrower.


Exhibit F - Page 1
HOU:3771695.5

--------------------------------------------------------------------------------

EXHIBIT F




3. Additional Guarantor hereby represents and confirms that the representations
and warranties of the Guarantors set forth in the Credit Agreement are true and
correct in all material respects with respect to Additional Guarantor on and as
of the date hereof (and after giving effect hereto), as if set forth herein in
their entirety.
    
4. This Guarantee Joinder and the rights and obligations of the parties
hereunder shall be governed by, construed, and interpreted in accordance with
the laws of the State of New York. Acceptance and notice of acceptance hereof
are hereby waived in all respects.


5. This Guarantee Joinder may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Guarantee Joinder shall become effective when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of the Additional Guarantor and the Administrative Agent.
Delivery of an executed signature page to this Guarantee Joinder by facsimile
transmission or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually signed counterpart hereof.


6. This Guarantee Joinder is a Loan Document.


7. All communications and notices hereunder shall be in writing and given as
provided in the Credit Agreement. All communications and notices hereunder to
the Additional Guarantor shall be given to it at the address set forth under its
signature.


8. This Guarantee Joinder and the Credit Agreement set forth the entire
agreement of the parties hereto with respect to the subject matter hereof, and
supersede all previous understandings, written or oral, with respect thereto.


[Signature Page to Follow]








Exhibit F - Page 2
HOU:3771695.5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Guarantee Joinder to be duly executed and delivered by its officer thereunto
duly authorized as of the date first set forth above.




[NAME OF ADDITIONAL GUARANTOR]




By:
Name:
Title:


Address for Notices:






Signature Page to Guarantee Joinder
HOU:3771695.5

--------------------------------------------------------------------------------






ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:


MIZUHO BANK, LTD.,
as Administrative Agent




By_________________________________
Name:
Title:




Signature Page to Guarantee Joinder
HOU:3771695.5

--------------------------------------------------------------------------------


EXHIBIT G-1


U.S. TAX CERTIFICATE
(For Foreign Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 19, 2020 (as
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among Phillips 66, a Delaware corporation (the “Borrower”),
Phillips 66 Company, a Delaware corporation, the several banks and financial
institutions from time to time parties thereto, and Mizuho Bank, Ltd., as
administrative agent (the “Administrative Agent”).


Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]
By:
 
Name:
 
Title:





Date: ________ __, 20[__]




Exhibit G-1 – Page 1
HOU:3771695.5

--------------------------------------------------------------------------------


EXHIBIT G-2


U.S. TAX CERTIFICATE
(For Foreign Lenders that are Partnerships for U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of March 19, 2020 (as
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among Phillips 66, a Delaware corporation (the “Borrower”),
Phillips 66 Company, a Delaware corporation, the several banks and financial
institutions from time to time parties thereto, and Mizuho Bank, Ltd., as
administrative agent (the “Administrative Agent”).


Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) or (ii) an IRS
Form W-8ECI accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or
applicable successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:
 
Name:
 
Title:





Date: ________ __, 20[__]




Exhibit G-2 – Page 1
HOU:3771695.5

--------------------------------------------------------------------------------


EXHIBIT G-3


U.S. TAX CERTIFICATE
(For Foreign Participants that are not Partnerships for U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 19, 2020 (as
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among Phillips 66, a Delaware corporation (the “Borrower”),
Phillips 66 Company, a Delaware corporation, the several banks and financial
institutions from time to time parties thereto (collectively, the “Lenders”;
individually, a “Lender”), and Mizuho Bank, Ltd., as administrative agent (the
“Administrative Agent”).


Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form). By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:





Date: ________ __, 20[__]








Exhibit G-3 – Page 1
HOU:3771695.5

--------------------------------------------------------------------------------


EXHIBIT G-4


U.S. TAX CERTIFICATE
(For Foreign Participants that are Partnerships for U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of March 19, 2020 (as
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among Phillips 66, a Delaware corporation (the “Borrower”),
Phillips 66 Company, a Delaware corporation, the several banks and financial
institutions from time to time parties thereto (collectively, the “Lenders”;
individually, a “Lender”), and Mizuho Bank, Ltd., as administrative agent (the
“Administrative Agent”).


Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) or (ii) an IRS Form W-8ECI accompanied
by an IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:





Date: ________ __, 20[__]








Exhibit G-4 – Page 1

